Exhibit 10.1

LEASEHOLD DEED OF TRUST AND SECURITY AGREEMENT

THIS INSTRUMENT WAS PREPARED BY:

 

W. Rowlett Scott, Esq.     Maximum principal indebtedness for Armstrong Allen  
  Tennessee recording tax purposes is Brinkley Plaza     $52,000,000.00 80
Monroe Avenue, Suite 700     Memphis, Tennessee 38103-2467     Recording
Requested By and     After Recording, Return to:    

 

   

 

   

 

   

 

   



--------------------------------------------------------------------------------

LEASEHOLD DEED OF TRUST AND SECURITY AGREEMENT

TABLE OF CONTENTS

 

         PAGE 1.   Payment of Indebtedness    7 2.   Covenants of Title    8 3.
  Usury    8 4.   Impositions    8 5.   Tax Deposits    9 6.   Change in Taxes
   11 7.   Insurance    11 8.   Insurance/Condemnation Proceeds    13 9.  
Restoration Following Fire and Other Casualty or Condemnation    14 10.  
Disposition of Condemnation or Insurance Proceeds    18 11.   Fire and Other
Casualty; Self-Help    19 12.   Rent Insurance Proceeds    19 13.   Repair;
Alterations; Waste; Environmental    20 14.   Environmental Indemnification   
21 15.   Independence of Security    21 16.   No Other Liens    21 17.  
Management    22 18.   Master Lease Provisions; Grantor Obligations as Lessor
Master Lease    22 19.   Sidewalks, Municipal Charges    24 20.   Assignment of
Rents and Leases    25 21.   Future Leases    26 22.   Leasehold Provisions;
Grantor’s Obligations as Lessor    27 23.   Operating Agreement/Easement
Agreements    31 24.   Events of Default    31 25.   Remedies Upon Default    33
26.   Receiver    37 27.   Lease; Foreclosure    37 28.   Prepayment Premiums   
37 29.   Acceleration Interest    37



--------------------------------------------------------------------------------

30.   Late Charge    38 31.   Waiver of Statutory Rights    38 32.   Security
Interest    39 33.   Right of Entry    39 34.   Estoppel Certificate    39 35.  
Annual Statements    40 36.   Rights Cumulative    41 37.   Subrogation    41
38.   No Waiver    41 39.   Deed of Trust Extension    41 40.   Indemnification
   41 41.   Non-recourse    42 42.   Attorneys’ Fees    43 43.   Administrative
Fees    44 44.   Reserves For Replacements    44 45.   Protection of Security;
Costs and Expenses    44 46.   Notices    45 47.   Release    46 48.  
Applicable Law    46 49.   Substitution of Trustee    46 50.   Invalidity    47
51.   Captions    47 52.   Modifications    47 53.   Bind and Inure    47 54.  
Replacement of Note    47 55.   Time of the Essence    47 56.   Business Day   
47 57.   [Omitted]    47 58.   Authority of Beneficiary    48 59.   Waivers of
Operating Tenant    48 60.   Obligor’s Financial Condition    50 61.   [Omitted]
   50 62.   Fixture Filing    50



--------------------------------------------------------------------------------

63.   [Omitted]    50 64.   Continuing Enforcement of Deed of Trust    50 65.  
[Omitted]    51 66.   Property Street Address    51 67.   Receipt of Copy    51

EXHIBIT A - Legal Description



--------------------------------------------------------------------------------

PURSUANT TO T.C.A. § 47-9-502(c), THIS LEASEHOLD DEED OF TRUST AND SECURITY
AGREEMENT CONSTITUTES A FINANCING STATEMENT FILED AS A FIXTURE FILING TO BE
INDEXED IN THE REAL PROPERTY RECORDS. THE METROPOLITAN GOVERNMENT OF NASHVILLE
AND DAVIDSON COUNTY, TENNESSEE, A TENNESSEE MUNICIPAL CORPORATION IS THE RECORD
OWNER OF THE PROPERTY.

THE BENEFICIARY EXPRESSLY OBJECTS TO THE PRIORITY OF ANY MECHANICS’ OR
MATERIALMEN’S LIENS IMPOSED SUBSEQUENT TO THE DATE OF THE RECORDATION OF THIS
LEASEHOLD DEED OF TRUST AND SECURITY AGREEMENT AS SUCH PRIORITY WOULD OTHERWISE
BE ALLOWED PURSUANT TO THE TERMS OF T.C.A. § 66-11-108.

PURSUANT TO T.C.A. § 47-28-104(B), NOTICE IS HEREBY GIVEN THAT THIS LEASEHOLD
DEED OF TRUST AND SECURITY AGREEMENT SECURES FUTURE ADVANCES WHICH ARE
OBLIGATORY FOR THE PURPOSES OF SUCH STATUTE, AND WHICH ARE MADE FOR COMMERCIAL
PURPOSES.

LEASEHOLD DEED OF TRUST AND SECURITY AGREEMENT

Renaissance Nashville Hotel

Nashville, Tennessee

THIS LEASEHOLD DEED OF TRUST AND SECURITY AGREEMENT (this “Deed of Trust”) is
made as of the 13th day of March, 2006 by HH NASHVILLE LLC, a Delaware limited
liability company and having its principal place of business at c/o Highland
Hospitality Corporation, 8405 Greensboro Drive, Suite 500, McLean, Virginia
22102 (“Borrower”) and HHC TRS NASHVILLE LLC, a Delaware limited liability
company, having its principal place of business at c/o Hospitality Corporation,
8405 Greensboro Drive, Suite 500, McLean, Virginia 22102 (“Operating Tenant”
and, together with Borrower, collectively referred to herein as “Grantor”), to
W. ROWLETT SCOTT, TRUSTEE, a resident of Shelby County, Tennessee, having an
address of Armstrong Allen, PLLC, 80 Monroe Avenue, Suite 700, Memphis,
Tennessee 38103, subject to substitution as provided in Section 49 (such named
person or any successor or substitute appointed and designated as herein
provided from time to herein referred to as “Trustee”), in favor of CONNECTICUT
GENERAL LIFE INSURANCE COMPANY, a Connecticut corporation, having its principal
place of business at c/o CIGNA Realty Investors, 280 Trumbull Street, Hartford,
Connecticut 06103, Attention: Debt Asset Management, H-11G (hereinafter referred
to as “Beneficiary”).

W I T N E S S E T H:

THAT, pursuant to that certain First Amended and Restated Agreement of Lease by
and between The Metropolitan Government of Nashville and Davidson County,
Tennessee, a Tennessee municipal corporation (the “Ground Lessor”) and Holdings
of Nashville, Inc., a

 

Page 1



--------------------------------------------------------------------------------

Tennessee corporation (“Holdings of Nashville”), dated as of December 19, 1989
and recorded on March 18, 1990, of record in Book 8054, page 493, official
record in the Register’s Office for Davidson County, Tennessee (“Register’s
Office”); as amended by First Amendment to First Amended and Restated Agreement
of Lease between Ground Lessor and Holdings of Nashville dated September 18,
1990 and recorded October 8, 1990 in Book 8212, Page 839, official record in the
Register’s Office and rerecorded on December 5, 1990 in Book 8251, Page 361,
official records in the Register’s Office; as assumed by Assumption of Leasehold
Interest Agreement between Holdings of Nashville and Stouffer Hotel Company
(Hawaii) Ltd., dated December 11, 1990 and recorded December 10, 1990 in Book
8254, Page 884, official record in the Register’s Office; as assigned to and
assumed by CTF Nashville Hotel LLC, a Delaware limited liability company, now
known as RHOC Nashville Hotel, LLC, a Delaware limited liability company (“RHOC
Nashville Hotel”) (by virtue of that certain Certificate of Amendment to
Certificate of Formation filed with the Office of the Secretary of the State of
Delaware on July 1, 2005 and recorded March 2, 2006, as Instrument
No. 20060302-0024343, official record in the Register’s Office) by Assignment
and Assumption of Leasehold Interest from CTF Nashville Hotel (Hawaii) Ltd.
dated October 24, 2003 and recorded October 28, 2003 as Instrument
No. 20031028-0158626, official records in the Register’s Office; as further
assigned to and assumed by Borrower by Assignment and Assumption of Leasehold
Interest from RHOC Nashville Hotel dated as of February 24, 2006 and recorded
March 2, 2006, as Instrument No. 20060302-0024344, official record in the
Register’s Office (collectively the “Ground Lease”), Borrower owns leasehold
title to the Real Property (as defined below);

THAT, pursuant to (i) that certain Deed of Leasehold Interest from RHOC
Nashville Hotel to Borrower effective as of February 24, 2006 and recorded
March 2, 2006, as Instrument No. 20060302-0024345, official record in the
Register’s Office and (ii) the certain Quitclaim Deed of Leasehold Interest from
RHOC Nashville Hotel to Borrower effective as of February 24, 2006 and recorded
March 2, 2006, as Instrument No.20060302-0024346, official record in the
Register’s Office, Borrower owns leasehold title to that certain condominium
unit described as the “Hotel Unit” in the horizontal property regime known as
Nashville Hotel Properties Regime, as more particularly set forth in the Master
Lease that certain First Amended and Restated Master Lease by Holdings of
Nashville, Joe Rodgers and Ted H. Welch, former shareholders of Rodgers/Welch
Venture, Inc., a Tennessee corporation and Rodgers/Welch Ventures, a Tennessee
general partnership, collectively, as the Declarant dated as of December 7, 1990
and recorded December 7, 1990 in Book 8253, Page 378, official record in
Register’s Office (collectively, the “Master Lease”), Borrower owns leasehold
title to the Hotel Unit.

THAT, pursuant to that certain Lease Agreement (the “Operating Lease”) by and
between Borrower, as lessor and Operating Tenant, as lessee, dated as of
February 24, 2006, Operating Tenant leased from Borrower, the Hotel Unit;

THAT, to secure (i) payment to Beneficiary of the principal indebtedness of
Fifty-Two Million and No/100 Dollars ($52,000,000.00), together with interest
thereon (the “Loan”), as evidenced by that certain Promissory Note of even date
herewith in the original principal amount of Fifty-Two Million and No/100
Dollars ($52,000,000.00) from Borrower, payable to Beneficiary (the “Note”), and
any renewals, extensions or modifications thereof (including, without
limitation, any modification increasing the Interest Rate (defined in the Note),
the

 

Page 2



--------------------------------------------------------------------------------

principal amount, the monthly payments or extending the maturity date) with the
final payment of the entire outstanding balance of the Note being due and
payable on April 1, 2013, in and by which Note Grantor promises to pay the said
principal indebtedness and interest at the rate and in installments as provided
in the Note, (ii) the performance of the covenants herein contained and the
payment of any monies expended by Beneficiary in connection therewith, (iii) the
payment of all obligations and the performance of all covenants of Grantor under
any other loan documents, agreements or instruments between Grantor and
Beneficiary given in connection with or related to this Deed of Trust or the
Note and (iv) any and all additional advances made by Beneficiary to protect or
preserve the Security (hereinafter defined) or the security interest created
hereby on the Security, or for taxes, assessments, or insurance premiums as
hereinafter provided or for performance of any of Grantor’s obligations
hereunder or for any other purpose provided herein (whether or not the original
Grantor remains the owner of the Security at the time of such advances) (all of
the aforesaid indebtedness and obligations being herein called the
“Indebtedness”, and all of the documents, agreements and instruments now or
hereafter evidencing or securing the repayment of, or otherwise pertaining to,
the Indebtedness being herein collectively called the “Loan Documents”), Grantor
does hereby irrevocably mortgage, grant, bargain, sell, assign, pledge,
transfer, and convey unto Trustee and to Trustee’s successors and assigns, in
trust, with power of sale and right of entry and possession, all of the
following described land, improvements, real and personal property, rents and
leases, and all of Grantor’s estate, right, title and interest therein and
thereto (hereinafter collectively called the “Security”):

The leasehold estate of Borrower (pursuant to the Ground Lease) and Operating
Tenant (pursuant to the Operating Lease) in the real property, as more
particularly described in Exhibit A attached hereto and made a part hereof,
situated, lying and being in the City of Nashville, County of Davidson and State
of Tennessee (the “Land”) and the leasehold estate of Borrower (pursuant to the
Leasehold Lease) in the Hotel Unit, as more particularly described in said
Exhibit A, situated on the Land all right, title and interest of Grantor in, to
and under the Master Lease; all of Grantor’s rights as a member of the Nashville
Hotel Property Owner’s Association, Inc. (the “Declaration Interests”);

TOGETHER with all buildings and other improvements (including, but not limited
to the Hotel Unit) now or hereafter located on the Land or any part thereof
including but not limited to, all extensions, betterments, renewals,
renovations, substitutes and replacements of, and all additions and
appurtenances to the Security (the “Improvements”);

TOGETHER with all of the right, title and interest, if any, of Grantor in and to
the land lying in the bed of any street, road, highway or avenue in front of or
adjoining the Land to the center lines thereof;

TOGETHER with (to the extent assignable) all of the right, title and interest,
if any, that Grantor may have in the right to use, in connection with the
operation of the Security, the name “Renaissance” and any other name similar
thereto, and any other licenses, trademarks, service marks or trade names, and
good will associated therewith, used in connection with the Security;

TOGETHER with all easements now or hereafter located on or appurtenant to the
Land and/or Improvements or under or above the same or any part thereof,
rights-of-way, licenses, permits, approvals, and privileges, belonging or in any
way appertaining to the Land and/or

 

Page 3



--------------------------------------------------------------------------------

Improvements including without limitation (i) any drainage ponds or other like
drainage areas not located on the Land which may be required for water run-off,
(ii) any easements necessary to obtain access from the Land to such drainage
areas, or to any other location to which Grantor has a right to drain water or
sewage, (iii) any land required to be maintained as undeveloped land by the
zoning rules and regulations applicable to the Real Property, and (iv) any
easements and agreements which are or may be established to allow inter alia,
parking (whether on-site or off-site), satisfactory ingress to, egress from and
operation of the Real Property, and any other easement agreement or covenant or
benefit as to land use (collectively, the “Easement Agreements”);

TOGETHER with any and all awards heretofore made and hereafter to be made by any
municipal or other governmental authorities to the present and all subsequent
owners of the Security for the taking of all or any portion of the Security by
power of eminent domain, including, without limitation, awards for damage to the
remainder of the Security and any awards for any change or changes of grade of
streets affecting the Security, which said awards are hereby assigned to
Beneficiary, and Beneficiary, at its option, is hereby authorized, directed and
empowered to collect and receive the proceeds of any such awards from the
authorities making the same and to give proper receipts and acquittances
therefor, and, subject to the terms hereof, to apply the same toward the payment
of the Indebtedness, notwithstanding the fact that such amount may not then be
due and payable; and Grantor hereby covenants and agrees to and with
Beneficiary, upon request by Beneficiary, to make, execute and deliver, at
Grantor’s expense, any and all assignments and other instruments sufficient for
the purpose of assigning the aforesaid awards to or for the benefit of
Beneficiary, free, clear and discharged of any and all encumbrances of any kind
or nature whatsoever (all of the foregoing Hotel Unit, Land, Improvements,
estates, interests, rights, easements, rights-of-way, licenses, privileges, and
awards, collectively, the “Real Property”);

TOGETHER with all proceeds, insurance or otherwise, paid for the damage done to
any of the Security and all proceeds of the conversion, voluntarily or
involuntarily, of any of the Security into cash or liquidated claims;

TOGETHER with all fixtures, machinery, equipment, furniture, goods, and every
other article of personal property, tangible and intangible, now or hereafter
attached to or used in connection with the Real Property, or placed on any part
thereof and whether or not attached thereto, appertaining or adapted to the use,
management, operation or improvement of the Real Property, insofar as the same
and any reversionary right thereto may now or hereafter be owned or acquired by
Grantor, including, but without limitation, all goods, supplies, equipment,
appliances, implements, furniture, furnishings, fixtures, machinery, inventory
and construction materials and all personal property used in the operation of a
hotel on the Real Property, including, without limiting the generality of the
foregoing, all hotel furniture, furnishings and equipment, heating, lighting,
plumbing, ventilating, refrigerating, incinerating, elevator, escalator, air
conditioning and communication plants or systems with appurtenant fixtures;
vacuum cleaning systems; call systems; sprinkler systems and other fire
prevention and extinguishing apparatus and materials; all telephone, computer
and other electronic equipment and appurtenances thereto, including any software
owned by Grantor and necessary for the operation of the Security (except to the
extent the transfer thereof would cause a material breach of any licensing
agreement in connection therewith) but expressly excluding software that is

 

Page 4



--------------------------------------------------------------------------------

owned by or licensed to the Manager under the Management Agreement (as such
terms are defined below); and all other machinery, pipes, poles, appliances,
equipment, wiring, fittings, panels and fixtures; and any proceeds therefrom,
any replacements thereof or additions or accessions thereto; curtains,
draperies, hangings, televisions, radios, phonographs and stereo equipment,
pianos, organs, paintings, pictures, frames, sculptures, mirrors, lamps,
bric-a-brac, vases, ornaments, carpets, rugs, beds, springs, mattresses,
bedding, pillows, blankets, comforters, spreads, bed linens, vanities,
secretaries, bureaus, chiffonniers, chests, love seats, benches, night stands,
costumers, smoking stands, sand jars, statuary, china, glassware, table linens,
towels, bath mats, shower curtains, hollowware, flatware, cutlery, cooking,
baking, and other kitchen utensils and apparatus, crockery, kettles, pots, pans,
pails, toasters, mixers, trays, racks, electric irons and apparatus, bathroom
furniture and furnishings, hamperettes, cash registers, typewriters, typewriter
stands, adding machines, calculators, comptometers, multilith machines,
addressographs, graphotypes, time stamps, time recorders, posting machines,
bookkeeping machines, checking machines, payroll machines, computer reservation
systems, accounting and other computer software, and other office and accounting
equipment, drills, presses, planers, saws, and other tools, scales, uniforms,
and all other tangible personal property used or to be used or placed or to be
placed in the rooms, halls, lounges, offices, lobbies, lavatories, basements,
cellars, vaults and other portions of said Real Property or any building or
buildings hereafter constructed or erected thereon, whether herein enumerated or
not, and whether or not contained in any such building, and which are used or
useful in the operation and maintenance thereof, or in the business conducted
therein, including the operation of any restaurants on the Real Property by or
on behalf of Grantor, including but not limited to all restaurant furnishings
and equipment, foodstuffs, and beverages, including (to the extent assignable or
transferable) wine and other alcoholic beverages owned by Grantor, and all
replacements and substitutions for all personal property from time to time be
located, placed, installed or used in or upon, or procured for use, or useful in
connection with the operation of the whole, or any useful part of, the Real
Property (the foregoing items of furniture, furnishings, fixtures and equipment
collectively are referred to as “FF&E”); provided, however, FF&E shall not
include any of the foregoing items which are owned by parties other than Grantor
including, but not limited to, any tenants of the Real Property or the operator
under any management agreement; and all building materials, supplies and other
property delivered to the Real Property for incorporation into the Improvements
thereon, all of which, to the extent permitted by law, are declared to be a part
of the realty and covered by the lien hereof, but said lien shall not cover any
fixture, machinery, equipment or article of personal property which is owned by
a tenant, other than Operating Tenant, provided said fixture, machinery,
equipment or article of personal property is not permanently affixed to the
realty and may be removed without material damage thereto and is not a
replacement of any item which shall have been subject to the lien hereof, but
said lien shall include any other fixture, machinery, equipment or article of
personal property so incorporated into the Improvements so as to constitute
realty under applicable law, whether or not owned by Grantor;

TOGETHER with all of Grantor’s books of account and records relating to the
Security, including, without limitation, all information stored on computers and
software to the extent relating thereto;

TOGETHER with all (i) contracts, agreements, assignable permits and licenses,
including occupancy permits, business licenses and liquor licenses, warranties
and

 

Page 5



--------------------------------------------------------------------------------

representations relating to or governing the use, occupancy, operation,
management, hotel group, name or chain affiliation and/or guest reservation
system, repair or service of the Real Property, (ii) all agreements with credit
card issuers, sponsors or administrators, (iii) all rights to payment for the
rental of guest rooms, banquet rooms, retail premises and other facilities on
the Real Property, (iv) all rights to payment from any credit/charge card
organization or entity such as or similar to, and including, without limitation,
the organizations or entities which sponsor and administer the American Express
Card, the Discovery Card, the Visa Card, the Carte Blanche Card, the Diners Club
card and the MasterCard; and (v) all leases, occupancy agreements, registration
and concession agreements, and commitments to provide rooms or facilities in the
future to the extent that they are not solely interests in real estate,
including all amendments, modifications and supplements to any of the foregoing;

TOGETHER with all cars, trucks, trailers, construction and earth moving
equipment and other vehicles owned by Grantor covered by a certificate of title
law of any state used in the operation of the Real Property and all tires and
other appurtenances to any of the foregoing;

TOGETHER with all of Grantor’s right, title and interest of in, to and under the
Ground Lease and the Operating Lease;

TOGETHER with all of Grantor’s right, title and interest as lessee in, to and
under any equipment or personal property leases (the “Personalty Leases”) for
the lease of any furniture, equipment and/or other personal property used by
Grantor in the operation of the Improvements or otherwise located on the Real
Property (the “Leased Personalty”);

TOGETHER with all of Grantor’s right, title and interest in, to and under that
certain Management Agreement dated as of February 24, 2006, by and between
Renaissance Hotel Management Company, LLC., a Delaware limited liability company
(“Manager”), and Operating Tenant (the “Management Agreement”);

TOGETHER with all contracts for sale and leases in the nature of sales of the
Real Property, or any portion thereof, now and hereafter entered into and all
right, title and interest of Grantor thereunder, including, without limitation,
cash or securities deposited thereunder to secure performance by the lessees or
contract purchasers; all letter of credit rights; all proceeds and revenues
arising from or out of the Real Property or any part thereof including, without
limitation, room revenues, banquet revenues and cancellation payments relating
to the use and enjoyment of the Real Property; all sanitary sewer, drainage,
water and utility service agreements benefiting the Real Property or any part
thereof, together with all accounts, accounts receivable, credit card receipts,
contract rights, reserve accounts required to be established hereunder or under
any management agreement affecting the Real Property; inventory, operating
supplies, general intangibles, documents, instruments and chattel paper and
proceeds of any of the foregoing arising from or in connection with the Real
Property, including all books and records in connection with the operations of
the Real Property; and all rights of Grantor under any leases, covenants,
agreements, restrictions or declarations recorded with respect to, or as an
appurtenance to, the Real Property or any part thereof (all of the tangible and
intangible personal property described in this and the previous nine paragraphs
collectively, the “Personal Property”);

 

Page 6



--------------------------------------------------------------------------------

TOGETHER with all of the right, title and interest of Grantor in and to all and
singular the tenements, hereditaments and appurtenances belonging to or in any
way pertaining to the Security; all the estate, right, title and claim
whatsoever of Grantor, either in law or in equity, in and to the Security; and
any and all other, further or additional title, estate, interest or right which
may at any time be acquired by Grantor in or to the Security, and if Grantor
shall at any time acquire any further estate or interest in or to the Security,
the lien of this Deed of Trust shall attach, extend to, cover and be a lien upon
such further estate or interest automatically without further instrument or
instruments, and Grantor, upon request of Beneficiary, shall execute such
instrument or instruments as shall reasonably be requested by Beneficiary to
confirm such lien;

TO HAVE AND TO HOLD the Security together with all hereditaments and
appurtenances thereunto belonging or in any wise appertaining, and each and
every part thereof, unto the Trustee and its successors and assigns in trust,
for the purposes and uses herein set forth.

UPON THE TERMS AND SUBJECT TO THE CONDITIONS which are hereinafter set forth;

PROVIDED, HOWEVER, that if Grantor pays or causes to be fully and irrevocably
paid to Beneficiary all sums secured by this Deed of Trust on the dates and in
the manner provided in the Note and in this Deed of Trust, and observes and
performs all of the terms, conditions and obligations contained in this Deed of
Trust and the Note, then the estate, right, title and interest of the
Beneficiary in and to the Security shall cease, and upon proof being given to
the satisfaction of the Beneficiary that the Indebtedness has been paid or
satisfied according to the terms of the Note, and that all of Grantor’s
obligations under this Deed of Trust have been fully satisfied, and upon payment
of all fees, costs, charges and liabilities chargeable to or incurred by the
Beneficiary pursuant to the Note or otherwise provided for in this Deed of
Trust, the Beneficiary shall, on receipt of a written request therefore from
Grantor, and at Grantor’s sole expense, (a) release and discharge the lien of
this Deed of Trust, (b) deliver to Grantor the original Note, and (c) transfer
and deliver to Grantor, without warranty, any security which is then subject to
the lien of this Deed of Trust and is in Beneficiary’s possession.

AND, Grantor hereby further covenants, agrees and warrants as follows:

1. Payment of Indebtedness. Grantor will pay the principal indebtedness and
interest thereon in accordance with the provisions of the Note and all
prepayment premiums, late charges and fees required thereunder, and all
extensions, renewals, modifications, amendments and replacements thereof, and
will keep and perform all the covenants, promises and agreements, and pay all
sums provided in (i) the Note or any other promissory note or notes at any time
hereafter issued to evidence the Indebtedness, (ii) this Deed of Trust and
(iii) any and all other Loan Documents, all in the manner herein or therein set
forth. If, at any time in the future transfers shall occur such that Grantor
shall become more than one party, then each of the entities constituting a
Grantor shall be fully liable for such payment and performance, and such
liability shall be joint and several, subject to all of the terms and provisions
of Section 41 of this Deed of Trust.

 

Page 7



--------------------------------------------------------------------------------

2. Covenants of Title. Borrower has good and indefeasible leasehold title to the
entire Land, has absolute unencumbered title to the Improvements, the Personal
Property (other than the Leased Personalty) and the Personalty Leases, and has
good right and full power to sell, mortgage and convey the same; the Security is
free and clear of easements, restrictions, liens, leases and encumbrances,
except those easements, restrictions, liens, leases and encumbrances listed on
Schedule B of the policy or policies of title insurance delivered to Beneficiary
as of the recordation of this Deed of Trust (the “Permitted Encumbrances”), to
which this Deed of Trust is expressly subject, or which may hereafter be created
in accordance with the terms hereof; and Borrower will warrant and defend title
to the Security against all claims and demands whatsoever except the Permitted
Encumbrances. Beneficiary shall have the right, at its option and at such time
or times as it, in its sole discretion, shall deem necessary, to take whatever
action it may deem necessary to defend or uphold the lien of this Deed of Trust
or otherwise enforce any of the rights of Beneficiary hereunder or any
obligation secured hereby, including without limitation, the right to institute
appropriate legal proceedings for such purposes.

3. Usury. All agreements between Grantor and Beneficiary, whether now existing
or hereafter arising and whether written or oral, are hereby limited so that in
no contingency, whether by reason of acceleration of the maturity of the Note or
otherwise, shall the interest contracted for, charged or received by Beneficiary
exceed the maximum amount permissible under applicable law. If, from any
circumstance whatsoever, interest would otherwise be payable to Beneficiary in
excess of the maximum lawful amount, the interest payable to Beneficiary shall
be reduced to the maximum amount permitted under applicable law; and if from any
circumstance Beneficiary shall ever receive anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal of the
Note and not to the payment of interest, or if such excessive interest exceeds
the unpaid balance of principal of the Note such excess shall be promptly
refunded to Grantor. All amounts paid or agreed to be paid to Beneficiary for
the use, forbearance, or detention of the Indebtedness, whether designated as
interest herein or judicially or otherwise interpreted or deemed to be interest,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full period until payment in full of the
principal (including the period of any renewal or extension of the Note) so that
the interest on the Note for such full period shall not exceed the maximum
amount permitted by applicable law. The terms “maximum amount permissible under
applicable law”, “the maximum lawful amount,” and similar terms refer to the law
in effect on the date of the first disbursement of the Note; provided that if it
subsequently becomes lawful to charge more interest on the Note, then such terms
shall refer to the maximum interest which may from time to time be lawfully
charged. This paragraph shall control all agreements with respect to the Loan
between Grantor and Beneficiary.

4. Impositions. Grantor shall pay, or cause to be paid pursuant to the
Management Agreement (or any Replacement Agreement, as defined below), not later
than the last day on which the same may be paid without penalty or interest, all
real estate taxes and payments due in lieu of real estate taxes (collectively,
the “Real Estate Taxes”) (unless there shall be in full force and effect a Tax
Escrow Agreement [defined in Section 5 hereinbelow] with respect to which
Grantor shall have performed its obligations), and any municipal sewer rents,
municipal water charges, municipal electric and all other municipal and
governmental assessments, rates, charges, or impositions which are secured by
liens on the Real Property (including the Real Estate Taxes,

 

Page 8



--------------------------------------------------------------------------------

collectively hereinafter referred to as “Impositions”) which now or hereafter
are imposed by law upon the Security, whether relating directly to the Security
or to property adjoining or abutting the Security. If any Imposition is not paid
within the time hereinabove specified, Beneficiary shall have the right to pay
the same, together with any penalty and interest thereon, and the amount or
amounts so paid or advanced shall forthwith be payable by Grantor to Beneficiary
and shall be secured by the lien of this Deed of Trust; but Grantor may in good
faith contest, at Grantor’s sole cost and expense, by proper legal proceedings,
the validity or amount of any Imposition, on the condition that Grantor first
shall deposit with or provide evidence to Beneficiary that Manager has escrowed
an amount sufficient to pay such contested Imposition, as security for the
payment of such contested item, an amount equal to the contested item plus all
penalties and interest which would be payable if Grantor is ultimately required
to pay such contested item, and on the further condition that no amount so
contested may remain unpaid for such length of time as shall permit the
Security, or the lien thereon created by the item being contested, to be sold
for the nonpayment thereof, or as shall permit an action, either of foreclosure
or otherwise, to be commenced by the holder of any such lien. Grantor will not
claim any credit on, or make any deduction from the Indebtedness by reason of
the payment of, any Imposition.

Grantor hereby assigns to Beneficiary all rights of Grantor now or hereafter
arising in and to the refund of any Imposition and any interest thereon. If
following receipt of any such refund by Beneficiary there exists no Event of
Default hereunder, then Beneficiary shall pay over the same to Grantor promptly;
if there exists an Event of Default hereunder, Beneficiary may apply said refund
in reduction of the Indebtedness in whatever order Beneficiary may elect.

5. Tax Deposits. Grantor and Beneficiary have entered into a certain Real Estate
Tax Escrow and Security Agreement of even date herewith (the “Tax Escrow
Agreement”), the terms of which provide for the escrow and payments of money
with respect to Real Estate Taxes imposed on the Real Property under certain
circumstances as described therein. Notwithstanding the provisions of Section 4
hereof, Grantor covenants to perform its obligations under the Tax Escrow
Agreement and Beneficiary has agreed that Grantor may perform its obligations
under this Deed of Trust with respect to the Real Estate Taxes in accordance
with the Tax Escrow Agreement. During any period that Grantor shall be in
default under the Tax Escrow Agreement, or the Tax Escrow Agreement shall be
terminated for any reason, or in the event that the Tax Escrow Agreement becomes
ineffective or otherwise unenforceable, then the balance of the terms and
conditions of this Section 5 shall be applicable and control with respect to the
payment of Real Estate Taxes imposed on the Real Property.

On receipt of the Activation Notice (as defined in the Tax Escrow Agreement),
Grantor shall thereafter deposit with Beneficiary, or with an escrow agent
selected by Beneficiary, commencing on the Activation Date (as defined in the
Tax Escrow Agreement) and on the first day of each calendar month thereafter
(each of which dates is hereinafter called the “monthly tax deposit date”) until
the payment in full of the Indebtedness, a sum equal to one-twelfth (1/12) of
the Real Estate Taxes to be levied, charged, assessed or imposed upon or for the
Security within one (1) year after said monthly tax deposit date. If on any
monthly tax deposit date the amount of Real Estate Taxes to be levied, charged,
assessed or imposed within the ensuing one year period shall not be fixed, such
amount for the purpose of computing the

 

Page 9



--------------------------------------------------------------------------------

deposit to be made by Grantor hereunder, shall be reasonably estimated by
Beneficiary based upon prior payments of Real Estate Taxes imposed on the Real
Property, with appropriate adjustment when such amount is fixed.

The sums deposited by Grantor under this Section 5 shall be held in an interest
bearing account with interest being retained by Beneficiary and free of trust
except to the extent, if any, that applicable law shall otherwise require and
applied in payment of the Real Estate Taxes when due. Grantor or Manager on
behalf of Grantor shall give fifteen (15) days’ prior written notice to
Beneficiary in each instance when an Imposition is due, specifying the
Imposition to be paid and the amount thereof, the place of payment and the last
day on which the same may be paid in order to be within the time limit specified
in Section 4 hereof entitled “Impositions”.

Notwithstanding the foregoing provision, so long as Grantor holds title to and
controls the Security, Impositions are paid in full when due and there has
occurred no Event of Default, or any state of facts which, with the passage of
time or giving of notice, or both, would constitute an Event of Default under
the Loan Documents, the interest earned by such escrows, less reasonable escrow
costs, will, at Grantor’s option, be (i) credited to Grantor against escrow
payments next becoming due, or (ii) paid to Grantor on each real estate tax
payment date.

If for any reason the sums on deposit with Beneficiary as escrow agent under
this Section shall not be sufficient to pay any Real Estate Taxes within the
time specified in Section 4 hereof, then Grantor shall, on the earlier of
(A) three (3) Business Days prior to the date the payment of such Impositions
becomes delinquent or (B) within ten (10) Business Days after notice by
Beneficiary, deposit sufficient sums so that Beneficiary may pay such Real
Estate Taxes in full, together with any penalty and interest thereon.
Beneficiary may change its estimate of Real Estate Taxes for any period, on the
basis of a change in an assessment or tax rate or on the basis of a prior
miscalculation, in which event Grantor shall deposit with Beneficiary as escrow
agent within ten (10) Business Days after demand the amount of any excess of the
deposits which would theretofore have been payable under the revised estimate
over the sums actually deposited.

If any Real Estate Taxes shall be levied, charged, assessed or imposed upon or
for the Security, or any portion thereof, and if such Real Estate Taxes shall
also be a levy, charge, assessment or imposition upon or for any other premises
not covered by the lien of this Deed of Trust, then the computation of the
amounts to be deposited under this Section 5 shall be based upon the entire
amount of such Real Estate Taxes and Grantor shall not have the right to
apportion any deposit with respect to such Real Estate Taxes.

Upon an assignment of this Deed of Trust, Beneficiary shall have the right to
arrange to transfer all amounts deposited and still in its possession to the
assignee and Beneficiary shall thereupon be completely released from all
liability with respect to such deposit and Grantor or owner of the Security
shall look solely to the assignee or transferee in reference thereto.

Upon the payment in full by Grantor of the entire Indebtedness, any sums then
held by Beneficiary under this Section 5 shall be promptly refunded to Grantor.

 

Page 10



--------------------------------------------------------------------------------

All amounts deposited shall be held by Beneficiary as additional security for
the sums secured by this Deed of Trust, and Grantor hereby grants to Beneficiary
a security interest in such sums, and upon the occurrence of an Event of Default
hereunder Beneficiary may, in its sole and absolute discretion, apply said
amounts to the payment of the Indebtedness in whatever order Beneficiary may
elect.

Immediately upon receipt of such by Grantor, Grantor shall deliver to
Beneficiary copies of all notices, demands, claims, bills, and receipts in
relation to the Impositions.

6. Change in Taxes. In the event any tax shall be due or become due and payable
to the United States of America, the State of Tennessee or any political
subdivision thereof with respect to the execution and delivery or recordation of
this Deed of Trust or any other Loan Document or the interest of Beneficiary in
the Security except for taxes in the nature of income or franchise taxes,
Grantor shall pay such tax at the time and in the manner required by applicable
law and Grantor shall hold Beneficiary harmless and shall indemnify Beneficiary
against any liability of any nature whatsoever as a result of the imposition of
any such tax. In the event of the enactment, after the date of this instrument,
of any law changing in any way the present law as to the taxation of notes or
debts secured by mortgages, for Federal, State, or local purposes (except for
changes in income or franchise taxes), or the manner of collection of any
Impositions, so as to affect this Deed of Trust or the Note secured hereby, then
Grantor shall upon demand make such payments to Beneficiary and take such other
steps, as may be necessary in Beneficiary’s reasonable judgment, to place
Beneficiary in the same financial position as it was prior to any such
enactment, failing which, or if the Grantor is not permitted by law to make such
payments, the Indebtedness shall, at the option of Beneficiary, immediately
become due and payable at par.

7. Insurance. Borrower (to the extent of Grantor’s obligations set forth in this
Section 7) and Operating Tenant (to the extent of its obligations under the
Operating Lease) shall at all times until the Indebtedness shall be paid in
full, keep the Security insured against loss or damage in an amount sufficient
to prevent Beneficiary or Grantor from becoming a co-insurer under the terms of
the applicable policies, but in any event in an amount not less than 100% of the
then full replacement cost of the Improvements (exclusive of the cost of
excavations, foundations and footings below the lowest basement floor) without
deduction for physical depreciation (which replacement cost shall be reset once
a year at Beneficiary’s option in accordance with then customary insurance
underwriting standards used by reasonable and prudent mortgage lenders for a
property of comparable size, mass, construction, type, location, and use) under
policies of All Risk Replacement Cost Insurance (including nuclear explosion, if
available), and otherwise upon the following terms and conditions:

(a) Grantor shall further provide the following insurance in such amounts as
shall be reasonably approved by Beneficiary: flood insurance (if the Security is
situated in an area that is considered a flood risk area by the federal
government agency thereof); boiler and machinery insurance; earthquake
insurance; rent loss insurance in an amount sufficient to cover the total of all
rents (including any expenses payable by tenants) accruing from the Security for
a one year period; business interruption and “Extra Expense” insurance (either
as endorsements to policies satisfying commercial general liability insurance
requirements as herein provided or on a separate policy) written on an

 

Page 11



--------------------------------------------------------------------------------

“all risks” form on an “Actual Loss Sustained” basis in an amount equal to at
least one (1) year’s net income from the Property before income taxes plus
continuing normal operating expenses, including Manager’s Fixed Management Fee
and Incentive Management Fee (as such terms are defined in the Management
Agreement), and other fees and reimbursable expenses and other amounts payable
to Manager under the Management Agreement, that continue, notwithstanding the
business interruption; the insurance shall also provide “extended period of
indemnity” for payment of loss until normal operations resume, but in any event
for a period of not less than one hundred eighty (180) days after business
operations have resumed; the insurance shall also include an “ordinary payroll
endorsement” for a minimum of ninety (90) days. The insurance shall also include
the following: commercial general liability insurance in a minimum amount of One
Million Dollars ($1,000,000), and excess or umbrella liability of at least One
Hundred Million Dollars ($100,000,000); comprehensive automobile liability in an
amount not less than One Million Dollars ($1,000,000) per occurrence covering
liability for bodily injury and property damage arising out of the ownership,
maintenance or use of all private passenger and commercial vehicles, including
but not limited to owned, hired and non-owned autos and other equipment required
to be licensed for road use; safe depository insurance in an amount not less
than One Hundred Thousand Dollars ($100,000) per occurrence; innkeeper’s legal
liability insurance covering the property of hotel guests in an amount not less
than One Thousand Dollars ($1,000) per guest and One Hundred Thousand Dollars
($100,000) per occurrence; employment practices liability with minimum limits of
Two Million Dollars ($2,000,000) per occurrence or in such amounts as Manager or
Beneficiary shall reasonably require; fiduciary liability (ERISA liability)
insurance with minimum limits of Five Million Dollars ($5,000,000) per
occurrence or in such amounts as Manager or Beneficiary shall reasonably
require; broad form umbrella/excess liability insurance, which shall cover
defense costs on a “first dollar” basis and shall provided coverage not less
than “following form” in respect of all underlying coverages, in an amount not
less than One Hundred Million Dollars ($100,000,000) per occurrence, and such
other appropriate insurance as Beneficiary may require from time to time.

(b) Such insurance shall contain no exclusion for acts of terrorism and shall
include: (i) coverage for acts of domestic and international terrorism,
(ii) coverage whether or not a specific act is certified under the Terrorism
Risk Insurance Act of 2002 as an act of terrorism by the U.S. Secretary of the
Treasury, and (iii) coverage amounts, deductibles and limits/sublimits
acceptable to Beneficiary in its sole discretion.

(c) During any period of restoration, Grantor shall provide a policy or policies
of builder’s “all risk” insurance in an amount not less than the full insurable
value of the Security.

(d) Grantor will assign and deliver to Beneficiary an original certificate of
the policy or policies of all insurance required to be provided hereunder and
provide copies of the policy or policies described therein to Beneficiary unless
Grantor participates in Manager’s insurance program, in which event Grantor
shall provide a copy of the description of coverages provided by Manager to
Grantor. Each policy of insurance provided by Grantor shall (i) be issued by a
company or companies approved by

 

Page 12



--------------------------------------------------------------------------------

Beneficiary and rated not less than a Best’s rating of A-/X, (ii) name
Beneficiary as an additional insured or loss payee, as the case may be,
(iii) provide that all proceeds shall be payable to Beneficiary, (iv) provide
that it may not be cancelled or modified except upon thirty (30) days prior
written notice to Beneficiary, (v) provide that no act or thing done by Grantor
shall invalidate the policy as against Beneficiary, (vi) be endorsed with
standard noncontributory Beneficiary clauses in favor of and in form acceptable
to Beneficiary, and (vii) otherwise be in such form as shall be reasonably
acceptable to Beneficiary, so that at all times until the payment in full of the
Indebtedness, Beneficiary shall have and hold the said policy and policies as
further collateral for the payment of all Indebtedness.

(e) If Grantor shall fail to obtain any such policy or policies required by
Beneficiary, or shall fail to deliver an original certificate evidencing the
same to Beneficiary, then Beneficiary may obtain such insurance and pay the
premium or premiums therefore, in which event Grantor shall, on demand of
Beneficiary, repay such premium or premiums to Beneficiary and such repayment
shall be secured by the lien of this Deed of Trust. If Grantor fails to maintain
the level of insurance required under this Deed of Trust, then Grantor shall
indemnify Beneficiary to the extent that a casualty occurs and insurance
proceeds would have been available had such insurance been maintained.

(f) Grantor shall promptly provide to Beneficiary copies of any and all notices
(including notice of non renewal), claims, and demands which Grantor receives
from insurers of the Security.

(g) Effective from and after any Event of Default, Grantor hereby assigns to
Beneficiary all rights of Grantor in and to any unearned premiums on any
insurance policy required to be furnished by Grantor.

Anything in this Section 7 to the contrary notwithstanding, as long as
(i) Manager is managing the Real Property and Grantor participates in Manager’s
insurance programs, (ii) there then exists no default under the Management
Agreement or Event of Default hereunder, (iii) Manager is making all required
insurance payments as and when due pursuant to the Management Agreement, and
(iv) Grantor provides to Beneficiary acceptable evidence that such insurance is,
at all times, in full force and effect as regards the Real Property, then
Beneficiary acknowledges and agrees that the insurance requirements set forth in
the Management Agreement shall govern and control over any inconsistent
provisions set forth in the provisions of this Section 7.

8. Insurance/Condemnation Proceeds. Subject to the terms of the Ground Lease and
the Operating Lease, Grantor hereby assigns to Beneficiary all insurance
proceeds or Condemnation (defined in Section 9 below) awards which Grantor may
be entitled to receive for loss or damage to, or a taking of, the Security. In
the event of loss or damage to, or a taking of, the Security, the proceeds of
said insurance or Condemnation award shall be payable to Beneficiary alone and
Grantor hereby authorizes and directs any affected insurance company or
government agency to make payment of the insurance proceeds or Condemnation
awards directly to Beneficiary. In the event that any such insurance proceeds or
Condemnation awards are paid directly to Grantor, Grantor shall make such
proceeds or awards available to Beneficiary

 

Page 13



--------------------------------------------------------------------------------

within five (5) Business Days of Grantor’s receipt thereof. No such loss or
damage shall itself reduce the Indebtedness unless Beneficiary elects to apply
the proceeds and such proceeds are actually applied to the Indebtedness as
provided in Section 10 below. Prior to an Event of Default, Grantor and
Beneficiary shall jointly and reasonably agree on the prompt adjustment and
compromise of such loss, to collect and receive such proceeds or awards and to
endorse any check in payment thereof. During an Event of Default, or in the
event of a loss or damage to, or a taking of, the security in excess of
$1,500,000, Beneficiary is authorized to adjust and compromise such loss without
the consent of Grantor, to collect and receive such proceeds or awards in the
name of Beneficiary and Grantor and to endorse Grantor’s name upon any check in
payment thereof. Furthermore, if an insurance claim is no greater than $250,000
(a “Minor Claim”), Beneficiary agrees that insurance proceeds may be made
available directly to the Grantor provided that no Event of Default is then in
existence and so long as Grantor promptly commences and diligently pursues to
completion any required restoration Work utilizing such insurance proceeds.
Subject to the provisions of Sections 9, 10 and 11 hereof, such proceeds or
awards shall be applied first toward reimbursement of all costs and expenses of
Beneficiary in collecting said proceeds or awards, then toward payment of the
Indebtedness or any portion thereof, whether or not then due and payable, in
whatever order Beneficiary may elect, or Beneficiary may, at its option, make
said insurance proceeds or Condemnation awards available to Grantor in whole or
in part toward restoration of the Security for which such insurance proceeds or
Condemnation awards shall have been paid.

In the event of foreclosure of this Deed of Trust or other transfer of title to
the Security and extinguishment, in whole or in part, of the Indebtedness, all
right, title, and interest of Grantor in and to any insurance policy, or
premiums or payments in satisfaction of claims or any other rights thereunder
then in force, shall pass to the purchaser or grantee notwithstanding the amount
of any bid at such foreclosure sale. Nothing contained herein shall prevent the
accrual of interest as provided in the Note on any portion of the principal
balance due under the Note until such time as the insurance proceeds or
Condemnation awards are actually received and applied to reduce the principal
balance outstanding.

9. Restoration Following Fire and Other Casualty or Condemnation. In the event
of damage to the Security by reason of fire or other hazard or casualty, Grantor
shall give prompt written notice thereof to Beneficiary, and, so long as
Beneficiary provides its consent that any insurance proceeds can be made
available as provided in Section 10 hereof, shall proceed with reasonable
diligence to perform repair, replacement and/or rebuilding work (hereinafter
referred to as the “Work”) to restore the Security to its condition prior to
such damage in full compliance with all legal requirements; provided, however,
in the event that Beneficiary does not provide its consent that any insurance
proceeds can be made available, nothing contained herein shall prevent Grantor
from using other funds to perform the Work in Grantor’s sole discretion. In the
event of a taking by power of eminent domain or conveyance in lieu thereof (a
“Condemnation”), if restoration is feasible as reasonably determined by
Beneficiary, then Grantor shall proceed with reasonable diligence to perform
such restoration (also referred to herein as the “Work”). Before commencing the
Work, Grantor shall comply with the following requirements:

(a) With respect to any Work reasonably expected to exceed One Million Five
Hundred Thousand Dollars ($1,500,000) in cost (“Major Work”), Grantor shall
furnish

 

Page 14



--------------------------------------------------------------------------------

to Beneficiary complete plans and specifications for the Work, for Beneficiary’s
approval, which approval shall not be unreasonably withheld. Said plans and
specifications shall bear the signed approval thereof by an architect reasonably
satisfactory to Beneficiary and shall be accompanied by the architect’s signed
estimate, bearing the architect’s seal, of the entire cost of completing the
Work, and shall provide that upon completion of the Work, the Security shall be
at least equal in value and general utility to its value and general utility
prior to the damage or Condemnation.

(b) Grantor shall furnish to Beneficiary certified copies of all permits and
approvals required by law in connection with the commencement and conduct of the
Work.

(c) With respect to any Major Work, Grantor shall furnish to Beneficiary, prior
to the commencement of the Work, a surety bond for or guaranty of timely
completion of and payment for the Work, which bond or guaranty shall be in form
reasonably satisfactory to Beneficiary and shall be signed by a surety or
sureties, or guarantor or guarantors, as the case may be, who are reasonably
acceptable to Beneficiary, and in an amount not less than the architect’s
estimate of the entire cost of completing the Work, less the amount of insurance
proceeds or Condemnation award, if any, then held by Beneficiary and which
Beneficiary shall have elected or shall be required to apply toward restoration
of the Security as provided in Section 10 hereof.

Grantor shall not commence any of the Work until Grantor shall have complied
with the above requirements, and thereafter Grantor shall perform the Work
diligently and in good faith in accordance with the plans and specifications
referred to in subsection (a) above.

If, as provided in Section 10 hereof, Beneficiary shall have elected or is
required to apply any insurance proceeds or Condemnation awards toward repair or
restoration of the Security, then so long as the Work is being diligently
performed by Grantor in accordance with the provisions of this Deed of Trust,
Beneficiary shall disburse such insurance proceeds or Condemnation awards to
Grantor from time to time during the course of the Work in accordance with the
following provisions:

A. The Work shall be in the charge of an experienced construction manager
reasonably satisfactory to Beneficiary with the consultation of an architect or
engineer if the scope of the work so requires (provided, the project property
manager shall be acceptable so long as it does not constitute Major Work);

B. Each request for payment shall not be made more often than at thirty (30) day
intervals, on ten (10) Business Days (as defined in Section 59 hereinbelow)
prior notice to Beneficiary, and shall be accompanied by a certificate
reasonably satisfactory to Beneficiary, of the architect or engineer, dated not
more than ten (10) days prior to the application for withdrawal of funds,
stating:

 

  (i) that all of the Work for which payment is being requested is in place and
has been completed in compliance with the approved plans and specifications and
all applicable legal requirements;

 

Page 15



--------------------------------------------------------------------------------

  (ii) that the sum then requested to be withdrawn has been paid by Grantor
and/or is justly due to contractors, subcontractors, materialmen, engineers,
architects or other persons (whose names and addresses shall be stated) who have
rendered or furnished certain services or materials for the Work and giving a
brief description of such services and materials and the principal subdivisions
or categories thereof and the respective amounts so paid or due to each of said
persons in respect thereof and stating the progress of the Work up to the date
of said certificate;

 

  (iii) that the sum requested to be withdrawn, plus all sums previously
withdrawn, does not exceed the cost of the Work insofar as actually accomplished
up to the date of such certificate;

 

  (iv) that the remainder of the moneys held by Beneficiary will be sufficient
to pay in full for the completion of the Work; and

 

  (v) that no part of the cost of the services and materials described in the
foregoing paragraph (ii) of this Clause B has been or is being made the basis of
the withdrawal of any funds in any previous or then pending application.

Grantor shall also provide Beneficiary with respect to any Major Work such other
evidence as Beneficiary shall reasonably require that: (1) all of the Work for
which payment is being requested is in place and has been completed in
substantial compliance with all applicable legal requirements; (2) that the sum
then requested to be withdrawn, plus all sums previously withdrawn, does not
exceed the cost of the Work insofar as actually accomplished up to the date of
such certificate; (3) that the remainder of the moneys held by Beneficiary will
be sufficient to pay in full for the completion of the Work; (4) that the Work
is anticipated to be completed consistent with all requirements, including
applicable zoning provisions, pertinent to preserve any and all rights,
including, without limitation, with respect to any non-conforming use; and
(5) that, except for the amounts, if any, specified in the foregoing paragraph
(ii) of this Clause B to be due for services or materials, there is no
outstanding indebtedness known, after due inquiry, which is then due and payable
for work, labor, services or materials in connection with the Work which, if
unpaid, might become the basis of a vendor’s, mechanic’s, laborer’s or
materialmen’s statutory or other similar lien upon the Security or any part
thereof.

C. Grantor shall deliver to Beneficiary reasonably satisfactory evidence that
the Security and every part thereof, and all materials and all property
described in the certificate furnished pursuant to the foregoing Clause B, are
free and clear of all mortgages, liens, charges or encumbrances, except
(a) encumbrances, if any, securing indebtedness due to persons (whose names and
addresses and the several amounts due them shall be stated) specified in said
certificate furnished pursuant to the foregoing Clause B, which encumbrances
will be discharged upon disbursement of the funds then being requested, and
(b) this Deed of Trust. Beneficiary shall accept as satisfactory evidence under
this Clause C a certificate of a title insurance company acceptable to

 

Page 16



--------------------------------------------------------------------------------

Beneficiary or an endorsement to Beneficiary’s existing loan title policy
insuring the lien of this Deed of Trust, dated as of the date of the making of
the disbursement, confirming the foregoing.

D. If the Work affects the foundation, or changes in the footprint of the
Improvements, Grantor shall deliver to Beneficiary a survey of the Security
dated as of a date within ten (10) days prior to the making of the advance (or
revised to a date within ten days prior to the advance) showing no encroachments
other than those, if any, acceptable to Beneficiary.

E. There exists no Event of Default, or any state of facts existing which, with
the passage of time or the giving of notice, or both, would constitute an Event
of Default.

Beneficiary at its option may waive any of the foregoing requirements.

Upon compliance by Grantor with the foregoing Clauses A, B, C, D, and E (except
for such requirements, if any, as Beneficiary at its option may have waived),
Grantor shall, to the extent of the insurance proceeds or Condemnation awards,
if any, which Beneficiary shall have elected or shall be required to apply to
restoration of the Security, pay or cause to be paid to the persons named in the
certificate furnished pursuant to the foregoing Clause B, the respective amounts
stated in said certificate to be due them, less ten percent (10%) retainage
(“Retainage”), and Beneficiary shall pay to Grantor the amounts stated in said
certificate to have been paid by Grantor, less Retainage.

If upon completion of the Work there shall be insurance proceeds or Condemnation
awards held by Beneficiary over and above the amounts withdrawn pursuant to the
foregoing provisions, plus Retainage, then Beneficiary, at Beneficiary’s option,
may either retain such proceeds or awards and apply the same in reduction of the
Indebtedness in whatever order Beneficiary may elect (without payment of any
prepayment fee or premium with respect to such insurance proceeds or
Condemnation awards), or Beneficiary may pay over such proceeds or awards to
Grantor.

Upon completion of the Work, in addition to the requirements of the foregoing
Clauses A, B, C, D, and E, Grantor shall promptly deliver to Beneficiary:

 

  (1) With respect to Major Work, a written certificate of the construction
manager, architect or engineer that the Work has been fully completed in a good
and workmanlike manner in accordance with the approved plans and specifications
and with respect to any other Work, a certificate from Grantor or its property
manager to the same effect;

 

  (2) A written report and policy of a title insurance company reasonably
acceptable to Beneficiary insuring the Security against mechanics’ and
materialmen’s liens;

 

  (3) A certificate by Grantor reasonably satisfactory to Beneficiary in form
and substance, listing all costs and expenses in connection with the completion
of the Work and the amount paid by Grantor with respect to the Work; and

 

Page 17



--------------------------------------------------------------------------------

  (4) A temporary certificate of occupancy, if required for occupancy of any of
the Improvements affected by the Work and all other applicable certificates,
licenses, consents and approvals issued by governmental agencies or authorities
with respect to the Security and by the appropriate Board of Fire Underwriters
or other similar bodies acting in and for the locality in which the Security is
situated, provided that within thirty (30) days after completion of the Work,
Grantor shall obtain and deliver to Beneficiary a permanent certificate of
occupancy for the Security, if a certificate of occupancy is required for any of
the Improvements affected by the Work.

Upon receipt of the foregoing items, Beneficiary shall pay any Retainage held by
Beneficiary to or for the benefit of Grantor.

10. Disposition of Condemnation or Insurance Proceeds. Subject to the terms of
the Ground Lease and the Operating Lease, except in the case of a Minor Claim,
Beneficiary, in its absolute discretion, may decide whether and to what extent,
if any, proceeds of insurance or Condemnation awards will be made available to
Grantor for repair or restoration of the Security, but Grantor shall effect such
repair or restoration as provided above whether or not Beneficiary agrees that
any available insurance proceeds and Condemnation awards may be made available
for restoration. Notwithstanding the foregoing, Beneficiary shall make insurance
proceeds or Condemnation awards available to Grantor for repair or restoration
provided the following conditions are satisfied:

(a) Not more than thirty percent (30%) of the Real Property is damaged, and, in
the case of a Condemnation, the portion remaining after the taking is still
economically viable in the reasonable opinion of Beneficiary;

(b) There has been no monetary Event of Default in the prior twelve (12) months
and there does not then exist an Event of Default or a state of facts which,
with the passage of time or the giving of notice, or both, would constitute an
Event of Default hereunder or under any other Loan Document;

(c) Grantor can demonstrate to Beneficiary’s reasonable satisfaction that
Grantor has the financial ability to make all scheduled payments when due under
the Loan Documents during reconstruction, whether from the proceeds of rent
and/or business interruption insurance, operation of the Improvements, Grantor’s
own funds or otherwise;

(d) Such damage or destruction occurs prior to the last two (2) Loan Years (as
such term is defined in the Note);

(e) The funds are released under escrow/construction funding arrangements
specified in Section 9 hereof;

(f) The repairs and restoration will restore the Improvements to substantially
the size, design and utility as existed immediately prior to the casualty or
Condemnation; and

 

Page 18



--------------------------------------------------------------------------------

(g) Grantor can demonstrate to Beneficiary’s reasonable satisfaction that
Grantor has the financial ability to complete the repair and restoration,
whether from the proceeds of insurance, Grantor’s own funds, or otherwise.

Provided that there then exists no Event of Default, any application of
insurance or Condemnation proceeds required by Beneficiary shall be at par
without payment of any prepayment fee or premium. If Beneficiary has the right
under this Deed of Trust and elects not to make the proceeds available for the
Work, then such proceeds shall be applied to reduce the Indebtedness in whatever
order Beneficiary may elect. Any principal reduction resulting from an early
involuntary prepayment as a result of a Condemnation proceeding or insurance
settlement will cause a re-calculation of debt service payments based upon the
reduced Loan balance, the remaining amortization schedule and the Interest Rate.

Notwithstanding anything to the contrary contained in this Section 10,
Beneficiary and Grantor acknowledge and agree that in the event of a conflict
between the Master Lease or the Ground Lease and this Deed of Trust regarding
the disposition of Condemnation awards or insurance proceeds for restoration of
the Security, the provisions of the Master Lease and the Ground Lease shall
govern the same, and Beneficiary and Grantor agree to release said awards or
proceeds for restoration of the Security in accordance with the Ground Lease and
the Master Lease.

11. Fire and Other Casualty; Self-Help. If within one hundred twenty (120) days
after the occurrence of any damage to the Security or the condemnation of any
portion of the Security, Grantor shall not have submitted to Beneficiary and
received Beneficiary’s approval of plans and specifications for any Major Work
or shall not have obtained approval of such plans and specifications from all
governmental authorities whose approval is required for such Work, or if Grantor
shall fail to promptly commence such Work, or if thereafter Grantor fails to
perform the Work diligently or is delinquent in the payment to mechanics,
materialmen or others of the costs incurred in connection with the Work, or, if
Grantor shall fail to complete the Work promptly, then, in addition to all other
rights herein set forth, Beneficiary may give written notice thereof to Grantor
and if such failure is not cured within ten (10) Business Days of such written
notice, then Beneficiary, or any lawfully appointed receiver of the Security,
may at its respective option, perform or cause the Work to be performed, and may
take such other steps as it deems advisable to perform or cause to be performed
the Work, and may enter upon the Security for any of the foregoing purposes, and
Grantor hereby waives, for Grantor and all others holding under Grantor, any
claim against Beneficiary or such receiver arising out of anything done by
Beneficiary or such receiver pursuant to this Section 11, and Beneficiary may
apply insurance and/or Condemnation proceeds (without the need to fulfill the
requirements of Section 9 hereof) to reimburse Beneficiary, and/or such receiver
for all amounts expended or incurred by them, respectively, in connection with
the performance of the Work, and any excess costs shall be paid by Grantor to
Beneficiary upon demand, with interest at the Default Rate (hereinafter
defined), and such payment shall be secured by the lien of this Deed of Trust.

12. Rent Insurance Proceeds. If Grantor shall promptly commence and diligently
perform the Work in accordance with the requirements of Section 11 hereinabove
and there shall be no Event of Default under the Loan Documents, then
Beneficiary shall each month pay to Grantor out of the rent and/or business
interruption insurance proceeds held by Beneficiary a

 

Page 19



--------------------------------------------------------------------------------

sum equal to that amount, if any, of the rent and/or business interruption
insurance proceeds paid by the insurer which is allocable to the Income Loss (as
defined below) for the preceding month and any earlier period of time.
Beneficiary , at its option, may waive any of the foregoing conditions to the
payment of rent and/or business interruption insurance proceeds. If Grantor does
not fulfill the foregoing conditions entitling Grantor to monthly disbursements
of rent and/or business interruption insurance proceeds, then such rent and/or
business interruption insurance proceeds may be applied by Beneficiary, at
Beneficiary’s option, to the payment of the Indebtedness in whatever order
Beneficiary may elect. As used in this Section 12, “Income Loss” shall mean
(i) loss of base rent, minimum rent, percentage rent, additional rent and all
other sums that tenants may owe to Grantor as landlord under space leases
affecting the Real Property, as applicable (ii) the loss of Gross Revenues (as
defined in the Management Agreement, but excluding the rent related items
previously listed), and (iii) all other sums owed to Grantor in connection with
the Improvements or Land.

13. Repair; Alterations; Waste; Environmental. Grantor shall keep all of the
Security in good and substantial repair subject to normal wear and tear, and
expressly agrees that it will neither permit nor commit any waste upon the
Security, nor do any other act or suffer or permit any act to be done, whereby
the Security will become less valuable or the lien hereof may be impaired and
shall comply in all material respects with all zoning laws (including, without
limitation, preservation of any rights as to any non-conforming use), building
codes, subdivision laws, environmental laws, and other laws, ordinances, rules
and regulations made or promulgated by any government or municipality, or by any
agency thereof or by any other lawful authority, which are now or may hereafter
become applicable to the Security; provided that nothing herein shall preclude
Grantor from contesting any matter in good faith through appropriate legal means
diligently pursued so long as Grantor shall repair or restore any building now
or hereafter under construction on the Security and complete the same within a
reasonable period of time. Grantor agrees not to initiate or acquiesce in any
zoning variance or reclassification, without Beneficiary’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed so long as it does not impair the value of the Security. Grantor shall
not construct any additional building or buildings or make any other
improvements on the Land, nor alter, remove or demolish any building or other
Improvements on the Land, without the prior written consent of Beneficiary.

Grantor shall comply with the Americans with Disabilities Act of 1990, as
amended, including, without limitation, any regulations, rulings and orders
promulgated pursuant thereto in connection with any Work, any repair to the
Security or any tenant improvements to be performed by Grantor.

If Grantor fails to observe any of the provisions of this Section, or suffers or
permits any Event of Default to exist under this Section, Beneficiary or a
lawfully appointed receiver of the Security at its option, from time to time,
may perform, or cause to be performed, any and all repairs and such other work
as it deems necessary to bring the Security into compliance with the provisions
of this Section and may enter upon the Security for any of the foregoing
purposes, and Grantor hereby waives any claim against Beneficiary and/or such
receiver, arising out of such entry or out of any other act carried out pursuant
to this Section. Grantor shall upon notice repay to Beneficiary and such
receiver, with interest at the Default Rate, all amounts expended or incurred by
them, respectively, in connection with any action taken pursuant to this
Section, and such repayment shall be secured by the lien of this Deed of Trust.

 

Page 20



--------------------------------------------------------------------------------

Grantor represents and warrants that there are currently at least the number of
paved and designated parking spaces (including adequate, properly-sized,
delineated and assigned handicap parking spaces) available on of the Real
Property as are shown on the survey delivered to Beneficiary. Grantor covenants
and agrees that throughout the Term (as defined in Section 1 of the Note) it
shall continue to make available, sufficient parking spaces on the Real Property
to comply with all leases, all applicable government regulations, the Easement
Agreements.

14. Environmental Indemnification. Reference is made to that certain
Environmental Indemnification Agreement of even date herewith executed by
Grantor and Highland Hospitality, L.P., a Delaware limited partnership (“HHLP”),
(collectively, the “Indemnitors”) (the “Environmental Indemnification
Agreement”), and by this reference is incorporated herein in its entirety and
made a part hereof. This Deed of Trust also secures the performance of all
obligations due to Beneficiary by Indemnitors under the Environmental
Indemnification Agreement. A release of this Deed of Trust shall not be
construed as or be deemed to constitute a termination of the Environmental
Indemnification Agreement, which instead shall continue in existence and
terminate by its own terms.

15. Independence of Security. Grantor shall not by act or omission permit any
building or other improvement on any premises not subject to the lien of this
Deed of Trust to rely on the Security or any part thereof or any interest
therein to fulfill any municipal or governmental requirement, and Grantor hereby
assigns to Beneficiary any and all rights to give consent for all or any portion
of the Security or any interest therein to be so used. Similarly, no part of the
Security shall rely on any premises not subject to the lien of this Deed of
Trust or any interest therein to fulfill any governmental or municipal
requirement. Grantor shall not by act or omission impair the integrity of the
Real Property as one or more complete subdivided parcels of land bearing the
same zoning classification, and as one or more complete tax parcels separate and
apart from all other premises. Any act or omission by Grantor, which would
result in a violation of any of the provisions of this Section, shall be void.

16. No Other Liens. Grantor shall not consent, agree to, or permit any mortgage
lien, or security interest upon or affecting the Security or any part thereof
except (a) as granted or permitted in this Deed of Trust and any other lien or
security interest granted to Beneficiary and (b) under any Personalty Leases (to
the extent they are deemed to constitute financing agreements), subject to
Grantor’s right to contest involuntary liens as hereinafter provided.

Grantor will promptly pay and discharge any and all amounts which are now or
hereafter become liens against the Security whether or not superior to the lien
hereof or to any assignment of rents and leases given to Beneficiary; provided,
however, in the case of an involuntary lien Grantor may in good faith contest,
at Grantor’s sole cost and expense, by proper legal proceedings, the validity or
amount of any involuntary lien, on the condition that if such involuntary lien
exceeds $100,000, Grantor first shall deposit with Beneficiary, as security for
the payment of such contested item, an amount equal to the contested item plus
all penalties and interest which would be payable if Grantor is ultimately
required to pay such contested item, and

 

Page 21



--------------------------------------------------------------------------------

on the further condition that no amount so contested may remain unpaid for such
length of time as shall permit the Security, or the lien thereon created by the
item being contested, to be sold for the nonpayment thereof, or as shall permit
an action, either of foreclosure or otherwise, to be commenced by the holder of
any such lien. Grantor will not claim any credit on, or make any deduction from
the Indebtedness by reason of the payment of, any lien.

The covenants of this Section shall survive any foreclosure and sale of the
Security and any conveyance thereof by deed in lieu of foreclosure with respect
to any such liens in existence as of the date of transfer of title.

17. Management.

(a) During the term of the Loan, Grantor shall at all times retain a
professional management company satisfactory to Beneficiary to operate and
manage the Security pursuant to a management agreement reasonably satisfactory
to Beneficiary. If the Management Agreement is terminated for any reason during
the term of the Loan, Beneficiary will have the right to declare the entire
indebtedness immediately due and payable unless Grantor enters into a
replacement management agreement (the “Replacement Agreement”) on terms and
conditions reasonably acceptable to Beneficiary with a substitute manager
reasonably acceptable to Beneficiary within thirty (30) days following
termination of the Management Agreement. As a condition to Beneficiary’s
approval of any replacement manager, the manager shall consent to an assignment
of management agreement substantially similar in form and substance as to that
certain Assignment of Management Agreement, Subordination, Non-Disturbance and
Attornment Agreement and Consent of Manager dated of even date herewith by and
among Grantor, Manager and Beneficiary (the “Assignment of Management
Agreement”). Pursuant to the Assignment of Management Agreement, the rights of
Manager, as manager, under the Management Agreement are expressly made
subordinate to Beneficiary’s rights under this Deed of Trust and the other Loan
Documents, all as more particularly set forth in the Assignment of Management
Agreement.

(b) Grantor shall furnish to Beneficiary, within five (5) Business Days after
receipt thereof, or after the mailing or service thereof by Grantor, as the case
may be, a copy of each notice of default Grantor gives to, or receives from any
person, based upon the occurrence, or alleged occurrence, of any default or
defaults in the performance of any covenant, condition, promise or obligation
under the Management Agreement.

18. Master Lease Provisions; Grantor Obligations as Lessor Master Lease

(i) Borrower shall at all times promptly and faithfully keep, observe and
perform in all material respects, or cause to be kept, observed and performed in
all material respects, all the material covenants, agreements and conditions of
Borrower under the Master Lease, to be kept, observed and performed, and shall
in all material respects conform to and comply with the terms and conditions of
the Master Lease, including but not limited to the timely payment of all fees,
assessments and other charges payable pursuant thereto, and Borrower shall not
do or permit any thing to be done, the doing of which, or refrain from doing any
thing, the omission of which, would impair or

 

Page 22



--------------------------------------------------------------------------------

tend to impair the security of this Deed of Trust, or would be grounds to
terminate the Master Lease or declare a forfeiture of Borrower’s interest under
the Master Lease, in whole or in part.

(ii) Borrower shall not modify, change, supplement, alter or amend the Master
Lease in any material respect, either orally or in writing, and Borrower shall
not terminate, cancel, sever or surrender, or suffer the termination,
cancellation, severance or surrender of, the Master Lease, or Borrower’s estate
thereunder, and shall not in any way release or discharge any party under the
Master Lease, or any of its successors or assigns, of or from any material
obligations, covenants, conditions and agreements by said party to be kept,
observed or performed. Borrower hereby expressly assigns, releases, relinquishes
and surrenders unto Beneficiary all its right, power and authority to cancel,
terminate, surrender, sever, amend, modify or alter in any material respect the
terms and provisions of the Master Lease or Borrower’s estate thereunder, and
any attempt on the part of Borrower to exercise any such right without the prior
written consent (which shall not be unreasonably withheld, conditioned or
delayed) of Beneficiary shall be void and of no force and effect.

(iii) No release or forbearance of any of Borrower’s obligations under the
Master Lease, pursuant to the terms thereof, or otherwise, shall release Grantor
of its obligations under this Deed of Trust or any instrument supplemental
hereto.

(iv) Borrower shall give Beneficiary immediate notice of any monetary or
material non-monetary default under the Master Lease or of the receipt by
Borrower of any notice of default from any party to the Master Lease or its
successors or assigns under the Master Lease and Borrower shall furnish to
Beneficiary immediately any and all information which Beneficiary may request
concerning the performance and observance of all covenants, agreements and
conditions contained in the Master Lease, observed and performed and concerning
the compliance with all terms and conditions of the Master Lease. Borrower
hereby authorizes Beneficiary or its representatives to make investigations and
examinations concerning such performance, observance and compliance, and
Borrower, upon request, shall promptly deposit with Beneficiary any and all
documentary evidence relating to such performance, observance and compliance and
copies of any and all notices, communications, plans, specifications or other
instruments or documents received or given by Borrower in any way relating to or
affecting the Master Lease which may concern or affect the estate Borrower or
Borrower’s rights and interests in or under the Master Lease.

(v) (1) The Master Lease is unmodified and in full force and effect, (2) to the
best of Grantor’s knowledge, all fees, assessments, and other charges therein
payable in response to the Hotel Unit have been paid to the extent they are
payable to the date hereof, (3) Borrower enjoys the quiet and peaceful
possession of the Hotel Unit, (4) to the best of its knowledge, Borrower is not
in default under any of the terms of the Master Lease and there are no
circumstances which with the passage of time or the giving of notice, or both,
would constitute an event of default thereunder, (5) to the best of Borrower’s
knowledge, no party to the Master Lease is in default under any of the terms or
provisions thereof.

 

Page 23



--------------------------------------------------------------------------------

(vi) In the event of any failure by Borrower to keep, observe or perform any
covenant, agreement or condition contained in the Master Lease or to comply with
the terms and conditions of the Master Lease, Beneficiary may, at Beneficiary’s
option, perform, observe or comply with the Master Lease on behalf of Borrower,
and any such performance, observance or compliance by Beneficiary shall not
remove or waive, as between Grantor and Beneficiary, the corresponding Event of
Default under the terms of this Deed of Trust. Any amount so advanced by
Beneficiary to effectuate such performance, observance or compliance and all
costs and expenses incurred in connection therewith (including, without
limitation, reasonable attorneys’ fees), with interest thereon at the Default
Rate, shall be a demand obligation of Grantor to Beneficiary, and, to the extent
permitted by law, shall be added to the Indebtedness and shall be secured by
this Deed of Trust.

(vii) In the event that any action, proceeding, motion or notice shall be
commenced or filed in respect of the Borrower or the regime under the Master
Lease, or its successors and assigns, or the Hotel Unit, or the Security or any
part thereof, Borrower shall give Beneficiary immediate written notice thereof
and Beneficiary shall have, and is hereby granted, the option, to the exclusion
of Borrower exercisable upon notice from Beneficiary to Borrower to conduct and
control any such litigation with counsel of Beneficiary’s choice. Beneficiary
may proceed, in its own name or in the name of Borrower, in connection with any
such litigation, and Borrower agrees to execute any and all powers, pleadings,
authorizations, consents and other documents reasonably required by Beneficiary
in connection therewith. Notwithstanding the foregoing, Borrower shall be
entitled to participate in any such actions or proceedings, at its own expense
and with counsel of its choice, if and so long as Beneficiary shall be satisfied
that Borrower’s participation therein and the positions asserted by Borrower in
connection therewith will not materially impair the security of this Deed of
Trust. Grantor shall, upon demand, pay to Beneficiary all costs and expenses
(including, without limitation, reasonable attorneys’ fees) paid or incurred by
Beneficiary in connection with the prosecution or conduct of any such
proceedings, together with interest at the Default Rate, and, to the extent
permitted by law, such costs, expenses and interest shall be added to the
Indebtedness and shall be secured hereby. Borrower shall not, without the prior
written consent of Beneficiary (which consent shall not be unreasonably
withheld, conditioned or delayed), commence any action, suit, proceeding or
case, or file any application or make any motion, in respect of the Hotel Unit,
the Security, or Master Lease in any such litigation.

(viii) Borrower shall not cause, suffer, or permit a default with respect to the
Security under applicable laws now or hereafter in effect with regard to
condominiums, including without limitation Tenn. Code Ann. §§ 66-27-101, et seq.

19. Sidewalks, Municipal Charges. Grantor will promptly pay and discharge any
and all license fees and similar charges, with penalties and interest thereon,
which may be imposed by the municipality in which the Security is situated, for
the use of vaults, chutes, areas and other space beyond the lot line and under
or abutting the public sidewalks in front of or adjoining the Security, and
Grantor will promptly cure any violation of law and comply with any order of
such municipality respecting the repair, replacement or condition of the
sidewalk or curb in front of or adjoining the Security, and in default thereof
Beneficiary may, upon five (5) Business Days’

 

Page 24



--------------------------------------------------------------------------------

notice to Grantor, pay any and all such license fees or similar charges, with
penalties and interest thereon, and the charges of the municipality for such
repair or replacement, and any amount so paid or advanced by Beneficiary and all
costs and expenses incurred in connection therewith (including, without
limitation, Attorneys’ Fees (defined in Section 42 hereinbelow)), with interest
thereon at the Default Rate, shall be a demand obligation of Grantor to
Beneficiary, and, to the extent permitted by law, shall be added to the
Indebtedness and shall be secured by the lien of this Deed of Trust.

20. Assignment of Rents and Leases. Grantor hereby presently, irrevocably,
absolutely, and unconditionally grants, transfers, assigns and sets over unto
Beneficiary all of its right, title and interest in and to all present and
future leases, license agreements, concession agreements, lease termination
agreements and other occupancy agreements of any nature, oral or written, of the
Land and of space in the Improvements together with all modifications,
supplements, extensions, renewals and replacements thereof now existing or
hereafter made, and also together with the rights to sue for, collect and
receive all present and future rents, prepaid rents, additional rents,
royalties, security deposits, parking revenues, receipts, refunds, rebates,
damages payable upon default by tenant, or other sums in any of said leases
provided to the lessor thereunder, profits, income (including revenues from the
letting of hotel rooms), license fees, concession fees, lease termination fees,
lease modification and extension fees and issues of the Security, including all
proceeds thereof (collectively, the “Rents”), to be applied by Beneficiary in
payment of the Indebtedness, and also together with any and all guaranties of
the obligations of the tenants thereunder and the rights of Grantor to receive,
hold and apply all bonds and security in all of said leases provided to be
furnished to the lessor thereunder, and also together with the rights of Grantor
to enforce any and all of the agreements, terms, covenants and conditions in all
of said leases provided and to give notices thereunder. Beneficiary grants to
Grantor a revocable license to collect the Rents as they become due and to
enforce such leases and agreements, so long as no Event of Default exists
hereunder. Beneficiary may receive and collect the Rents personally or through a
receiver upon the occurrence and during the continuance of an Event of Default
so long as any such Event of Default shall exist and during the pendency of any
foreclosure proceeding and during any redemption period. Grantor agrees to
consent to a receiver if this is believed reasonably necessary or desirable by
Beneficiary to enforce its rights under this Section.

Grantor shall not otherwise assign or pledge, or contract, expressly or by
implication, to assign or pledge, any lease of the Land or the Hotel Unit or
space in the Improvements or the rights to sue for, collect and receive any
Rents, or the rights to receive, hold and apply any bonds and security in any of
said leases provided to be furnished to the lessor thereunder, or the rights to
enforce any of the agreements, terms, covenants or conditions of said leases or
to give notices thereunder, unless in each instance the written consent thereto
of Beneficiary be first obtained.

Nothing in this Deed of Trust shall be construed to obligate Beneficiary,
expressly or by implication, to perform any of the covenants of Grantor as
lessor under any of the leases hereinabove assigned or to pay any sum of money
or damages therein provided to be paid by the lessor.

 

Page 25



--------------------------------------------------------------------------------

If Beneficiary shall from time to time suffer or permit Grantor to sue for,
collect or receive any Rents, or to receive, hold or apply any bonds or security
under said leases, or to enforce any of the agreements, terms, covenants or
conditions thereunder or to give notices thereunder, neither such sufferance nor
permission shall constitute a waiver or relinquishment by Beneficiary of the
rights hereunder and hereby assigned to Beneficiary with respect to any
subsequent Rents, or with respect to any subsequent receipt, holding or
application of bonds or security or any subsequent enforcement of such
agreements, terms, covenants or conditions or any subsequent notices.

21. Future Leases. Except as provided for in that certain Assignment of Rents
and Leases of even date herewith by Grantor in favor of Beneficiary (the
“Assignment of Rents and Leases”), Grantor will not hereafter make any lease to
any tenant, or materially amend, modify, terminate, renew or extend any lease
(other than a renewal to which a tenant is entitled under the terms of an
existing lease or contained in a lease that is subsequently approved by
Beneficiary), including without limitation the Operating Lease (other than minor
non-material amendments or modifications which do not materially and adversely
impact Beneficiary’s rights in the Security), affecting the Security unless
Beneficiary shall first consent in writing to the terms of the lease and the
form of the lease, which consent shall not be unreasonably withheld. For
purposes of this Section, reductions in rent, shortening of the term of a lease,
increases in Mortgagor’s obligations under a lease and any release of a
significant tenant obligation under a lease shall be deemed “material.”

Other than the leases in effect on the date hereof (“Existing Leases”) as
disclosed to and approved by Beneficiary, all leases must be subordinate to the
lien of this Deed of Trust unless Beneficiary otherwise specifies. Other than
the Existing Leases, each lease must contain a provision that, upon notice to
tenant by Beneficiary, the lease shall become superior, in whole or in part, to
the lien of this Deed of Trust. Without limiting the foregoing, Beneficiary
hereby reserves the right to subordinate this Deed of Trust to any lease
subsequently made by recording with the Register’s Office, in which this Deed of
Trust is recorded, a declaration to that effect, executed by Beneficiary, which
declaration once so recorded shall be binding upon the tenant under such lease
and such tenant’s successors and assigns.

Grantor will furnish to Beneficiary a true and complete copy of each lease, or
any amendment, modification, extension, or renewal of a Lease, approved or
deemed approved pursuant to the terms of the Assignment of Rents and Leases,
hereafter made by Grantor with respect to space in the Security, within ten
(10) Business Days after delivery of each such lease, amendment, modification,
extension, or renewal by the parties thereto. Grantor shall also furnish to
Beneficiary an original subordination and attornment agreement executed by each
tenant under a lease and an original estoppel, addressed to Beneficiary, from
each tenant under a lease in form and substance reasonably satisfactory to
Beneficiary.

Grantor will from time to time upon demand of Beneficiary, confirm in writing
the assignment to Beneficiary of any or all leases of the Land and space in the
Improvements, and such written confirmation shall be in such form as Beneficiary
shall reasonably require and as shall be necessary to make the same recordable.

 

Page 26



--------------------------------------------------------------------------------

22. Leasehold Provisions; Grantor’s Obligations as Lessor.

(i) Borrower shall at all times promptly and faithfully keep, observe and
perform in all material respects, or cause to be kept, observed and performed in
all material respects, all the material covenants, agreements and conditions
contained in the Ground Lease by the lessee thereunder, to be kept, observed and
performed, and shall in all material respects conform to and comply with the
terms and conditions of the Ground Lease, and Borrower shall not do or permit
any thing to be done, the doing of which, or refrain from doing any thing, the
omission of which, would impair or tend to impair the security of this Deed of
Trust, or would be grounds for the lessor under the Ground Lease, or its
successors or assigns, to terminate the Ground Lease or declare a forfeiture of
the leasehold estate, in whole or in part.

(ii) Borrower shall not modify, change, supplement, alter or amend the Ground
Lease in any material respect, either orally or in writing, and Borrower shall
not terminate, cancel, sever or surrender, or suffer the termination,
cancellation, severance or surrender of, the Ground Lease, or the ground
leasehold estate, and shall not in any way release or discharge the lessor under
the Ground Lease, or any of its successors or assigns, of or from any material
obligations, covenants, conditions and agreements by said party to be kept,
observed or performed. Grantor hereby expressly assigns, releases, relinquishes
and surrenders unto Beneficiary all its right, power and authority to cancel,
terminate, surrender, sever, amend, modify or alter in any material respect the
terms and provisions of the Ground Lease and/or the Operating Lease, the
leasehold estate, and any attempt on the part of Grantor to exercise any such
right without the prior written consent of Beneficiary shall be void and of no
force and effect.

(iii) No release or forbearance of any of Grantor’s obligations under the Ground
Lease and/or the Operating Lease, as the case may be, pursuant to the terms
thereof, or otherwise, shall release Grantor of its obligations under this Deed
of Trust or any instrument supplemental hereto.

(iv) Borrower shall give Beneficiary immediate notice of any monetary or
material non-monetary default under the Ground Lease or of the receipt by
Grantor of any notice of default from the lessor or its successors or assigns
under the Ground Lease and Grantor shall furnish to Beneficiary immediately any
and all information which Beneficiary may request concerning the performance and
observance of all covenants, agreements and conditions contained in the Ground
Lease, by the lessor thereunder, observed and performed and concerning the
compliance with all terms and conditions of the Ground Lease. Borrower hereby
authorizes Beneficiary or its representatives to make investigations and
examinations concerning such performance, observance and compliance, and
Borrower, upon request, shall promptly deposit with Beneficiary any and all
documentary evidence relating to such performance, observance and compliance and
copies of any and all notices, communications, plans, specifications or other
instruments or documents received or given by Borrower in any way relating to or
affecting the Ground Lease which may concern or affect the estate of the lessor
or the lessee in or under the Ground Lease or in the leased premises thereby
demised.

(v) (1) The Ground Lease and the Operating Lease are unmodified and in full
force and effect, (2) all rent and other charges therein have been paid to the
extent they

 

Page 27



--------------------------------------------------------------------------------

are payable to the date hereof, (3) Borrower enjoys the quiet and peaceful
possession of the Real Property, (4) to the best of its knowledge, Grantor is
not in default under any of the terms thereof and there are no circumstances
which with the passage of time or the giving of notice or both, would constitute
an event of default thereunder, (5) to the best of Grantor’s knowledge, the
lessor thereunder is not in default under any of the terms or provisions thereof
on the part of the lessor to be observed or performed.

(vi) Grantor shall promptly pay, when due and payable, the rent and other
charges payable pursuant to the Ground Lease and will timely perform and observe
all of the other terms, covenants and conditions required to be performed and
observed by Borrower as lessee under the Ground Lease.

(vii) In the event of any failure by Borrower to keep, observe or perform any
covenant, agreement or condition contained in the Ground Lease or to comply with
the terms and conditions of the Ground Lease, Beneficiary may, at Beneficiary’s
option, perform, observe or comply with the Ground Lease on behalf of Grantor,
and any such performance, observance or compliance by Beneficiary shall not
remove or waive, as between Grantor and Beneficiary, the corresponding Event of
Default under the terms of this Deed of Trust. Any amount so advanced by
Beneficiary to effectuate such performance, observance or compliance and all
costs and expenses incurred in connection therewith (including, without
limitation, reasonable attorneys’ fees), with interest thereon at the Default
Rate, shall be a demand obligation of Grantor to Beneficiary, and, to the extent
permitted by law, shall be added to the Indebtedness and shall be secured by
this Deed of Trust.

(viii) Grantor shall not, without Beneficiary’s prior written consent, elect to
treat the Ground Lease, or the leasehold estate as terminated under Subsection
365(h)(1) of the Bankruptcy Code, after rejection or disaffirmance of the Ground
Lease, or its successors and assigns, or by any trustee of any such party, and
any such election made without such consent shall be void and ineffective.

(ix) Grantor hereby unconditionally assigns, transfers and sets over unto
Beneficiary all of Grantor’s claims and rights to the payment of damages that
may hereafter arise as a result of any rejection or disaffirmance of the Ground
Lease by the lessor thereunder, or its successors and assigns, or by any trustee
of any such party pursuant to the Bankruptcy Code. Beneficiary shall have and is
hereby granted the right to proceed, in its own name or in the name of Grantor,
in respect of any claim, suit, action or proceeding relating to the rejection or
disaffirmance of the Ground Lease (including, without limitation, the right to
file and prosecute, to the exclusion of Grantor, any proofs of claim,
complaints, motions, applications, notices and other documents), in any case in
respect of such lessor or any of its successors and assigns, under the
Bankruptcy Code; provided, however, that Grantor shall be entitled to
participate in any such actions or proceedings, at its own expense and with
counsel of its choice, if and so long as Beneficiary shall be satisfied that
Grantor’s participation therein or the positions asserted by Grantor in
connection therewith will not materially impair the security of this Deed of
Trust. This assignment constitutes a present, irrevocable and unconditional
assignment of the foregoing claims, rights and remedies, and shall continue in
effect until all of the

 

Page 28



--------------------------------------------------------------------------------

Indebtedness shall have been satisfied and discharged in full. Any amounts
received by Beneficiary as damages arising out of any such rejection or
disaffirmance of a Ground Lease shall be applied first to all costs and expenses
of Beneficiary (including, without limitation, reasonable attorneys’ fees) in
connection with the exercise of its rights under this subparagraph and then, in
such manner as Beneficiary shall determine, to the reduction of the
Indebtedness, whether or not then due, and the balance, if any, shall then be
paid to Grantor.

(x) In the event, that, pursuant to Subsection 365(h)(2) of the Bankruptcy Code,
Borrower seeks to offset against the rent or other payments payable under the
Ground Lease, the amount of any damages caused by the nonperformance by the
lessor thereunder, or its successors and assigns, of such party’s obligations
under the Ground Lease after rejection or disaffirmance thereof under the
Bankruptcy Code, Borrower shall, prior to effecting such offset, notify
Beneficiary of Borrower’s intent to do so, setting forth the amounts proposed to
be so offset and the basis therefor. Beneficiary shall have the right to object
to all or any part of such offset, and, in the event of such objection, Borrower
shall not effect any offset of the amounts so objected to by Beneficiary. If
Beneficiary shall have failed to object as aforesaid within ten (10) business
days after such notice, Borrower may proceed to effect such offset in the
amounts set forth in such notice. Neither Beneficiary’s failure to object as
aforesaid nor any objection or other communication between Grantor and
Beneficiary relating to such offset shall constitute an approval by Beneficiary
of any such offset. Grantor shall indemnify and hold Beneficiary harmless from
and against any and all claims, demands, actions, suits, proceedings, damages,
losses, costs and expenses of every nature whatsoever (including, without
limitation, attorneys’ fees) arising from or relating to any such offset by
Borrower.

(xi) Grantor shall, promptly after obtaining knowledge thereof, give written
notice to Beneficiary of any actual or contemplated filing by or against the
lessor under the Ground Lease, or its successors and assigns, of a petition
under the Bankruptcy Code, and use its best efforts to give prompt oral notice
to Beneficiary of such actual or contemplated filing. The aforesaid written
notice shall set forth any information available to Grantor concerning the date
on which such petition was filed or is expected to be filed, and the relief
sought therein. Grantor shall promptly after receipt thereof, deliver to
Beneficiary any and all notices, summonses, pleadings, applications and other
documents received by Grantor in connection with any such petition and any
proceedings relating thereto.

(xii) In the event that any action, proceeding, motion or notice shall be
commenced or filed in respect of the lessor under the Ground Lease, or its
successors and assigns, or the leased premises, or the Security or any part
thereof, in connection with any cause under the Bankruptcy Code, Beneficiary
shall have, and is hereby granted, the option, to the exclusion of Grantor
exercisable upon notice from Beneficiary to Grantor, to conduct and control any
such litigation with counsel of Beneficiary’s choice. Beneficiary may proceed,
in its own name or in the name of Grantor, in connection with any such
litigation, and Grantor agrees to execute any and all powers, pleadings,
authorizations, consents and other documents reasonably required by Beneficiary
in

 

Page 29



--------------------------------------------------------------------------------

connection therewith. Notwithstanding the foregoing, Grantor shall be entitled
to participate in any such actions or proceedings, at its own expense and with
counsel of its choice, if and so long as Beneficiary shall be satisfied that
Grantor’s participation therein and the positions asserted by Grantor in
connection therewith will not materially impair the security of this Deed of
Trust. Grantor shall, upon demand, pay to Beneficiary all costs and expenses
(including, without limitation, reasonable attorneys’ fees) paid or incurred by
Beneficiary in connection with the prosecution or conduct of any such
proceedings, together with interest at the Default Rate, and, to the extent
permitted by law, such costs, expenses and interest shall be added to the
Indebtedness and shall be secured hereby. Grantor shall not, without the prior
written consent of Beneficiary, commence any action, suit, proceeding or case,
or file any application or make any motion, in respect of the Ground Lease in
any such case under the Bankruptcy Code.

(xiii) In the event that a petition under the Bankruptcy Code shall be filed by
or against Grantor and Grantor or any trustee of Grantor shall decide to reject
or disaffirm the Ground Lease pursuant to the Bankruptcy Code, Grantor shall
give Beneficiary at least ten (10) business days prior written notice of the
date on which application shall be made to the court for authority to reject or
disaffirm the Ground Lease. Beneficiary shall have the right, but not the
obligation, to serve upon Grantor or such trustee within such ten (10) day
period a notice stating that (i) Beneficiary demands that Grantor or such
trustee assume and assign the Ground Lease to Beneficiary pursuant to
Section 365 of the Bankruptcy Code, and (ii) Beneficiary covenants to cure, or
provide adequate assurance of prompt cure of, all defaults and provide adequate
assurance of future performance under the Ground Lease. In the event that
Beneficiary serves such notice upon Grantor or such trustee, neither Grantor nor
such trustee shall seek to reject or disaffirm the Ground Lease and Grantor and
such trustee shall comply with such demand within thirty (30) days after such
notice shall have been given, subject to Beneficiary’s performance of such
covenant.

(xiv) In the event that a petition under the Bankruptcy Code shall be filed by
or against Grantor, and if within thirty (30) days after the date of filing of
such petition neither Grantor nor any trustee of Grantor shall take any
affirmative action to assume, reject or disaffirm the Ground Lease pursuant to
the Bankruptcy Code, then Beneficiary shall have the right, but not the
obligation, to serve upon Grantor or such trustee a notice stating that
(i) Beneficiary demands that Borrower or such trustee assume and assign the
Ground Lease to Beneficiary pursuant to Section 365 of the Bankruptcy Code, and
(ii) Beneficiary covenants to cure, or provide adequate assurance of prompt cure
of, all defaults and provide adequate assurance of future performance under the
Ground Lease. In the event that Beneficiary serves such notice upon Grantor or
such trustee, either Grantor or such trustee shall comply with such demand
within fifteen (15) days after such notice shall have been given, subject to
Beneficiary’s performance of such covenant.

(xv) Grantor hereby assigns, transfers and sets over to Beneficiary a
nonexclusive right to apply to the Bankruptcy Court under Subsection 365(d)(4)
of the Bankruptcy Code for an order extending the period during which the Ground
Lease may be rejected, disaffirmed or assumed after the entry of any order for
relief in respect of Grantor under Chapter 7 of the Bankruptcy Code.

 

Page 30



--------------------------------------------------------------------------------

23. Operating Agreement/Easement Agreements. Grantor hereby represents and
warrants to Beneficiary that there exist no agreements affecting the development
or operation of the Security, other than the Master Lease, the Leases, the
Management Agreement, the License Agreement, service contracts and Personalty
Leases entered into in the ordinary course of the operation of the Security and
the covenants and restrictions included in the Permitted Encumbrances
(collectively, the “Operating Agreements”). Grantor shall, at Grantor’s cost and
expense, promptly and fully perform each and every covenant, condition, promise
and obligation of the owner of the Security under the Operating Agreements and
shall make all payments therein and thereby required to be made by the owner of
the Security. Grantor shall not cancel, transfer, amend in any material respect,
or assign the Operating Agreements without the prior written consent of
Beneficiary which consent shall not be unreasonably withheld, conditioned or
delayed, and Grantor shall not consent to the cancellation, transfer, amendment
in any material respect, or assignment of the Operating Agreements by any other
party thereto, without the prior written consent of Beneficiary which consent
shall not be unreasonably withheld, conditioned or delayed.

24. Events of Default. Each of the following shall constitute an “Event of
Default” hereunder and shall entitle the Beneficiary to exercise its remedies
hereunder and under any of the other Loan Documents or as otherwise provided by
law:

(a) Any payment of any installment of principal or interest under the Note is
not received by Beneficiary by 5:00 p.m. (Hartford, Connecticut time) within
five (5) Business Days following the date when such payment was due or any
escrow payment under the Tax Escrow Agreement or Section 5 hereof is not
received by escrow holder or Beneficiary, as applicable, by 5:00 p.m. (Hartford,
Connecticut time) within five (5) Business Days following the monthly tax
deposit date;

(b) Failure of Grantor in the observance or performance of any other monetary or
non-monetary covenant, promise or agreement provided in this Deed of Trust or in
any other Loan Document (a “failure to perform”), for thirty (30) days after the
giving of notice by Beneficiary to Grantor specifying the nature of the failure
to perform; provided, however, that if the nature of such failure to perform is
such that the same is not susceptible of cure within such thirty (30) day
period, such failure to perform shall not be deemed an Event of Default so long
Grantor shall within such period commence to cure such failure to perform and
thereafter diligently prosecute the cure to completion, but in no event more
than one hundred twenty (120) days in the aggregate from the date of the
original notice of failure to perform. Notwithstanding anything contained herein
to the contrary, the notice and cure period provided under this clause (b) shall
not be applicable to and shall not be in addition to any specific notice and
cure or performance period provided under any other provision of this Deed of
Trust, and the specific notice and cure or performance period provided for in
such provision shall control, and a failure by Grantor to cure a default under
such provision within the applicable cure period shall be an Event of Default
under this Deed of Trust;

(c) Any representation, warranty, or statement of Grantor contained herein or in
any of the Loan Documents, including without limitation the Environmental
Indemnification Agreement, or in any writing delivered to Beneficiary on or
before the execution and delivery of the Loan Documents, proves to be untrue in
any material respect as of the date when made;

 

Page 31



--------------------------------------------------------------------------------

(d) Grantor or the managing member of Grantor shall (i) have an order for relief
entered in a proceeding under Title 11, United States Code, whether such order
shall result from a voluntary or involuntary petition, (ii) seek or consent to
the appointment of a receiver or trustee for itself or for any of the Security,
(iii) file a petition or initiate a proceeding under the bankruptcy, insolvency,
receivership, or similar laws of the United States, any state or any other
jurisdiction, (iv) make a general assignment for the benefit of creditors, or
(v) be unable to pay its debts as they mature;

(e) A court shall enter an order, judgment or decree appointing, without the
consent of Grantor, a receiver or trustee for it or for any of the Security or
approving a petition filed against Grantor which seeks relief under the
bankruptcy or other similar laws of the United States, any state or any other
jurisdiction, and such order, judgment or decree shall remain in force,
undischarged or unstayed, sixty (60) days after it is entered;

(f) Without the prior written consent of Beneficiary, except with respect to
Permitted Transfers (as hereinafter defined), (i) the Security or any portion
thereof or interest therein shall be mortgaged, encumbered, sold, assigned or
otherwise transferred by Grantor or by operation of law (excluding Condemnation
and worn-out or obsolete Personal Property that is replaced with Personal
Property substantially similar thereto in quality and quantity), (ii) if Grantor
is a partnership, joint venture, limited liability company, syndicate or other
group, all or any portion of the interest of any partner or member thereof is
pledged or otherwise encumbered or is sold or otherwise transferred, or
(iii) any interest in any entity that owns or Controls Grantor is pledged or
otherwise encumbered or is sold or otherwise transferred. As used herein,
“Controls” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract, or otherwise.
The term “Person” means with respect to this Deed of Trust any natural person,
general partnership, limited partnership, limited liability company, trust,
estate, association, corporation, custodian, nominee or any other individual or
entity in its own or any representative capacity. As used herein “Permitted
Transfers” means the pledge or transfer of (1) any limited partnership interests
or units in Highland Hospitality, L.P. and (2) the membership interests in
Grantor, provided, that after such any such pledge or transfer, Highland
Hospitality, L.P., Highland Hospitality Corporation or their affiliates continue
to own not less than fifty-one percent (51%) of (A) the partnership interests or
units in Highland Hospitality, L.P. and (B) the membership interests in Grantor,
as applicable; and

(g) A default by Borrower occurs under the Ground Lease and the same is not
cured prior to the expiration of any applicable notice and/or cure period.

(h) A default by Borrower occurs under the Master Lease and the same is not
cured prior to the expiration of any applicable notice and/or cure period.

(i) A default by Grantor occurs under the Operating Lease and the same is not
cured prior to the expiration of any applicable notice and/or cure period.

 

Page 32



--------------------------------------------------------------------------------

25. Remedies Upon Default. Immediately upon the occurrence of any Event of
Default, Beneficiary shall have the option, in addition to and not in lieu of or
substitution for all other rights and remedies provided in this Deed of Trust or
any other Loan Document or provided by law or in equity, and is hereby
authorized and empowered by Grantor, to do any or all of the following:

(a) Declare without notice the entire unpaid amount of the Indebtedness
immediately due and payable and such Indebtedness shall thereupon be immediately
due and payable, without presentment, demand, protest, notice of protest, notice
of acceleration or of intention to accelerate or any other notice or declaration
of any kind, all of which are hereby expressly waived by Grantor, and, at
Beneficiary’s option, (i) to bring suit therefor, or (ii) to bring suit for any
delinquent payment of or upon the Indebtedness, or (iii) to take any and all
steps and institute any and all other proceedings at law or in equity that
Beneficiary deems necessary to enforce payment of the Indebtedness and
performance of other obligations secured hereunder and to protect the lien of
this Deed of Trust.

(b) Power of Sale.

(i) Beneficiary may require the Trustee, and the Trustee is hereby authorized
and empowered, to enter and take possession of the Security and to sell all or
part of the Security, at public auction, to the highest bidder for cash, free
from equity of redemption, any statutory or common law right of redemption,
homestead, dower, and all other rights and exemptions of every kind, all of
which are hereby expressly waived, at the front door of any courthouse or other
building in the county where any of the Security is situated, after first giving
notice of the time, place and terms of sale, at least three (3) different times
by publication in some newspaper published in the county in which the Security
is located, the first of which publications shall be at least twenty (20) days
previous to said sale and the Trustee shall execute a conveyance to the
purchaser, and deliver possession to the purchaser, which Grantor binds itself
shall be given without obstruction, hindrance, or delay. Said sale may be
postponed or adjourned from time to time without re-advertising, and may be
dismissed or not made. The acting Trustee is authorized to appoint an agent and
auctioneer to make such sale in his absence, which sale shall be as valid as if
made by said Trustee; and a cash deposit may be required as a condition for the
acceptance of the bid.

(ii) The owners of any part of the indebtedness hereby secured may become the
purchaser at any sale under this conveyance, and may apply all or any part of
the Indebtedness as a set-off against its bid.

(iii) The Trustee shall execute and deliver a deed of conveyance to the
purchaser, and all statements of fact in such deed relating to the non-payment
of the indebtedness hereby secured, the existence of the indebtedness, notices
of advertisement, sale, receipt of money and appointment of substituted Trustee
shall be prima facie evidence of the truth of such statements.

 

Page 33



--------------------------------------------------------------------------------

(iv) Trustee making such sale shall receive the proceeds thereof and shall apply
the same as follows: (1) first, to the payment of the expenses of making,
maintaining and executing this trust, protection of the Security, including the
expense of any litigation and reasonable attorneys’ fees, and reasonable
compensation to the Trustee; (2) second, to any advancements made by the Trustee
or Beneficiary pursuant hereto, with interest thereon; (3) third, to the payment
of the Indebtedness herein secured or intended so to be, in such order as
Beneficiary shall elect, including any Default Prepayment Fee (as defined in the
Note) to the extent permitted by applicable law, and any balance of said
Indebtedness may be the subject of immediate suit; (4) and, fourth, should there
by any surplus, Trustee will pay it to the Grantor, or to such person as may be
legally entitled thereto; provided, however, that if it is uncertain which
person or persons are so entitled, such remainder may be interpleaded in any
court of competent jurisdiction, and the amount of any attorneys’ fees, court
costs and expenses incurred in such action shall be a part of the Indebtedness
and shall be reimbursable from such remainder.

(v) The sale or sales by Trustee of less than the whole of the Security shall
not exhaust the power of sale herein granted, and Trustee is specifically
empowered to make successive sale or sales under such power until the whole of
the Security shall be sold; and if the proceeds of such sale or sales of less
than the whole of the Security shall be less than the aggregate of the
Indebtedness and the expenses thereof, this Deed of Trust and the lien, security
interest and assignment hereof shall remain in full force and effect as to the
unsold portion of the Security.

(vi) Beneficiary shall have the right to proceed with foreclosure (judicial or
nonjudicial) of the liens and security interests hereunder without declaring the
entire Indebtedness due, and in such event any such foreclosure sale may be made
subject to the unmatured part of the Indebtedness; and any such sale shall not
in any manner affect the unmatured part of the Indebtedness, but as to such
unmatured part this Deed of Trust shall remain in full force and effect just as
though no sale had been made. The proceeds of such sale shall be applied as
provided above, except that any surplus proceeds of such sale shall be applied
to the prepayment of any other Indebtedness in such manner and order and to such
extent as Beneficiary deems advisable, instead of being applied as set forth in
subparagraph (4) of subsection (iv) above, and only the remainder, if any, shall
be applied as provided in subparagraph (4) of subsection (iv) above respecting
application of surplus. Several sales may be made hereunder without exhausting
the right of sale for any unmatured part of the Indebtedness.

(vii) Alternatively, this Deed of Trust may be foreclosed by appropriate
judicial proceedings, at the option of Beneficiary.

 

Page 34



--------------------------------------------------------------------------------

(viii) If the Security conveyed herein should be situated in two or more
counties or in two judicial districts of the same county, then the Trustee or
any successor in said trust shall have full power, in case he is directed to
foreclose under this instrument to select in which county or judicial district
the sale of the above Security shall be made; and such selection shall be
binding upon the Grantor and Beneficiary and all persons claiming through or
under them, whether by contract or by law.

(ix) The Trustee or any successors in trust shall have full power to fix the
day, time, terms and place of sale and shall have full power to conduct any sale
hereunder through an agent duly appointed by him for that purpose, but said
appointment of an agent need not be recorded

(c) Proceed against the Personal Property in accordance with Beneficiary’s
rights and remedies with respect to the Personal Property, including the right
to sell the Personal Property together with the Real Property, separately and
without regard to the remainder of the Security in accordance with Beneficiary’s
rights and remedies provided by the Tennessee Uniform Commercial Code as well as
other rights and remedies available at law or in equity.

(d) Cause to be brought down to date a title examination and tax histories of
the Security, procure title insurance or title reports or, if necessary, procure
new abstracts and tax histories.

(e) Procure an updated or entirely new environmental audit of the Security
including building, soil, ground water and subsurface investigations; have the
Improvements inspected by an engineer or other qualified inspector and procure a
building inspection report; procure an MAI or other appraisal of the Security or
any portion thereof; enter upon the Security at any time and from time to time
to accomplish the foregoing and to show the Security to potential purchasers and
potential bidders at foreclosure sale; make available to potential purchasers
and potential bidders all information obtained pursuant to the foregoing and any
other information in the possession of Beneficiary regarding the Security.

(f) Either by itself or by its agent to be appointed by it for that purpose or
by a receiver appointed by a court of competent jurisdiction, as a matter of
strict right, without notice and without regard to the adequacy or value of any
security for the Indebtedness or the solvency of any party bound for its
payment, take possession of and operate the Security, Grantor hereby waiving any
right Grantor might have to object to or oppose any such possession, and,
whether or not Beneficiary has taken possession of the Security, to collect and
apply the Rents, including those past due and unpaid, after payment of all
necessary charges and expenses, in reduction of the Indebtedness. The receiver
shall have all of the rights and powers permitted under the laws of the State of
Tennessee. Except for damage caused by Beneficiary’s gross negligence or willful
misconduct, Grantor hereby waives any claim Grantor may have against Beneficiary
for mismanagement of the Security during Beneficiary’s operation of the Security
under this subparagraph or as mortgagee in actual possession under applicable
statutes.

 

Page 35



--------------------------------------------------------------------------------

(g) Beneficiary may, at its option without waiving any Event of Default, pay,
perform or observe the same, and all payments made or costs or expenses incurred
by Beneficiary in connection therewith shall be secured hereby and shall be,
without demand, immediately repaid by Grantor to Beneficiary with interest
thereon at the Default Rate hereunder. Beneficiary shall be the sole judge of
the necessity for any such actions and of the amounts to be paid. Beneficiary is
hereby empowered to enter and to authorize others to enter upon the Security or
any part thereof for the purpose of performing or observing any such defaulted
term, covenant or condition without hereby becoming liable to Grantor or any
person in possession holding under Grantor.

(h) As a matter of strict right and without notice to Grantor or anyone claiming
under Grantor, and without regard to: (i) the solvency of Grantor, (ii) whether
there has been or may be any impairment of or diminution in the value of the
Security, or (iii) whether the amount of the Indebtedness exceeds the then value
of the Security, apply ex parte to any court having jurisdiction to appoint a
receiver to enter upon and take possession of the Security, and Grantor hereby
waives notice of any application therefor, provided a hearing to confirm such
appointment with notice to Beneficiary is set within the time required by law
(any such receiver shall have all the powers and duties of receivers in similar
cases, including the full power to rent, maintain and otherwise operate the
Security, and all the powers and duties of Beneficiary in case of entry as
provided herein, and shall continue as such and exercise all such powers until
the date of confirmation of sale, unless such receivership is sooner
terminated);

(i) Apply against the Indebtedness in such order as Beneficiary shall determine
any funds held for the benefit of Grantor in escrow by Beneficiary or by any
third-party escrow agent under any of the Loan Documents.

(j) Upon any foreclosure sale, Beneficiary may bid for and purchase the Security
and shall be entitled to apply all or any part of the Indebtedness as a credit
to the purchase price. In the event of any sale of the Security by foreclosure,
through judicial proceedings, by advertisement, by power of sale, or otherwise,
the proceeds of any such sale shall be applied in accordance with Subsection
25(b)(iv) above.

(k) With respect to any Security, proceed as to both the real and personal
property in accordance with Beneficiary’s rights and remedies in respect of the
Land and Improvements, or proceed to sell said Security separately and without
regard to the Land and Improvements in accordance with Beneficiary’s rights and
remedies to the Security.

In the event of any acceleration of the Indebtedness pursuant to the first
paragraph of this Section, Grantor shall pay to Beneficiary together with the
principal indebtedness and interest thereon an amount equal to the prepayment
fee provided for in the Note and such fee shall be included as part of the
Indebtedness.

Failure to exercise any option to accelerate in the event of a default or other
circumstance permitting the exercise of such option, shall not constitute a
waiver of the default or of the right to exercise such option at a later time,
or a waiver of the right to exercise such option in the event of any other
default or circumstance specified above.

 

Page 36



--------------------------------------------------------------------------------

26. Receiver. If an Event of Default shall have occurred, Beneficiary, to the
maximum extent permitted by law, shall be entitled, as a matter of right, to the
appointment of a receiver of the Security, without notice or demand, and without
regard to the adequacy of the security for the Indebtedness or the solvency of
Grantor. Grantor hereby irrevocably consents to such appointment and waives
notice of any application therefor. Any such receiver or receivers shall have
all the usual powers and duties of receivers in like or similar cases and all
the powers and duties of Beneficiary in case of entry and shall continue as such
and exercise all such powers until the date of confirmation of sale of the
Security, unless such receivership is sooner terminated. If an Event of Default
shall have occurred, Beneficiary shall also be entitled to become a Beneficiary
in possession with all the powers, rights and remedies that a duly appointed
receiver would have.

27. Leases; Foreclosure. Any proceedings or other steps taken by Beneficiary to
foreclose this Deed of Trust, or otherwise to protect the interests of
Beneficiary hereunder, shall not operate to terminate the rights of any present
or future tenant of space in the Improvements, notwithstanding that said rights
may be subject and subordinate to the lien of this Deed of Trust, unless
Beneficiary specifically elects otherwise in the case of any particular tenant.
The failure to make any such tenant a defendant in any such foreclosure
proceeding and to foreclose such tenant’s rights will not be asserted by Grantor
or any other defendant in such foreclosure proceeding as a defense to any
proceeding instituted by Beneficiary to foreclose this Deed of Trust or
otherwise protect the interests of Beneficiary hereunder.

28. Prepayment Premiums. Immediately upon the first insertion of any
advertisement or notice of any such sale, there shall become due and owing by
Grantor all expenses incident to such advertisement or notice, all court costs
and all expenses incident to any foreclosure proceedings brought under this Deed
of Trust or otherwise in connection with such sale, plus interest thereon at the
Default Rate, and no party shall be required to receive only the aggregate
Indebtedness then secured hereby unless it is accompanied by a tender of payment
of such expenses, costs, and interest. In partial consideration for Beneficiary
agreeing to make the Loan to Grantor, Grantor agrees that upon the occurrence of
an Event of Default and acceleration of the Indebtedness secured hereby, any
tender of payment by or on behalf of Grantor of the amount necessary to satisfy
all of such Indebtedness made at any time before or at any foreclosure sale
shall constitute an evasion of the payment terms of the Note and hereunder, and
shall be deemed to be a voluntary prepayment, and such payment, to the extent
permitted by law, shall be accompanied by the Prepayment Fee, or the Default
Prepayment Fee (as appropriate), as provided in the Note, and Beneficiary shall
not be obligated to accept any such tender of payment unless such tender of
payment includes such Prepayment Fee, or such Default Prepayment Fee (as
applicable).

29. Acceleration Interest. In addition to any late payment charge which may be
due under the Note, Grantor shall pay interest on all sums due hereunder at a
rate (the “Default Rate”) equal to the lesser of (i) the Interest Rate plus
three percent (3%) per annum, or (ii) the maximum rate permitted by law, from
and after the first to occur of the following events: (A) Beneficiary sends
notice to Grantor that it elects to cause the acceleration of the Indebtedness;
(B) a petition under Title 11, United States Code, shall be filed by or against
Grantor or if Grantor shall seek or consent to the appointment of a receiver or
trustee for itself or for any of the Security, file a petition seeking relief
under the bankruptcy or other similar laws of

 

Page 37



--------------------------------------------------------------------------------

the United States, any state or any other jurisdiction, make a general
assignment for the benefit of creditors, or be unable to pay its debts as they
become due; (C) a court shall enter an order, judgment or decree appointing,
with or without the consent of Grantor, a receiver or trustee for it or for any
of the Security or approving a petition filed against Grantor which seeks relief
under the bankruptcy or other similar laws of the United States, any state or
any other jurisdiction, and any such order, judgment or decree shall remain in
force, undischarged or unstayed, sixty (60) days after it is entered; or (D) if
all sums due hereunder are not paid on the Maturity Date (as defined in the
Note).

30. Late Charge. In the event any sums of principal, interest and applicable
escrow amounts due under the Note, this Deed of Trust or any other Loan
Document, are not paid by Grantor when due, without regard to any cure or grace
period, Grantor shall pay to Beneficiary for the month during which such payment
is not made when due, a one-time late charge equal to the lesser of three
percent (3%) of such installment or the maximum amount allowed by law, as the
reasonable estimate by Beneficiary and Grantor of a fair average compensation
for the loss that may be sustained by Beneficiary due to the failure of Grantor
to make timely payments, and such amount shall be secured hereby, provided that
such late charge shall not apply to the payment of the entire outstanding
Indebtedness due on the Maturity Date. Such late charge shall be paid without
prejudice to the right of Beneficiary to collect any other amounts provided to
be paid or to declare an Event of Default under this Deed of Trust or any other
Loan Document.

31. Waiver of Statutory Rights.

(a) Grantor agrees, to the fullest extent permitted by law, that in an Event of
Default on the part of Grantor hereunder, neither Grantor nor anyone claiming
through or under Grantor will set up, claim, or seek to take advantage of any
moratorium, reinstatement, forbearance, appraisement, valuation, stay, extension
or exemption laws now or hereafter in force, in order to prevent or hinder the
enforcement or foreclosure of this Deed of Trust, or the sale of the Security,
or the delivery of possession thereof immediately after such sale to the
purchaser at such sale, and Grantor, for itself and all who may at any time
claim through or under it, hereby waives to the fullest extent that it may
lawfully do so, the benefit of all such laws, and any and all rights to have the
assets subject to the security interest of this Deed of Trust marshaled upon any
foreclosure or sale under the power granted herein and agrees that Beneficiary
or any court having jurisdiction to foreclose such lien may sell the Security in
part or in its entirety.

(b) TO THE EXTENT NOT PROHIBITED BY LAW, GRANTOR AND BENEFICIARY HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS DEED OF TRUST OR ANY OTHER LOAN DOCUMENTS, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (ORAL OR WRITTEN) OR
ACTIONS OF GRANTOR OR BENEFICIARY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
BENEFICIARY MAKING THE LOAN SECURED HEREBY.

 

Page 38



--------------------------------------------------------------------------------

32. Security Interest. This Deed of Trust shall, as to any equipment and other
Personal Property covered hereby, be deemed to constitute a security agreement,
and Grantor, as debtor, hereby grants to Beneficiary, as secured party, a
security interest therein pursuant to the Uniform Commercial Code of the State
of Tennessee. Grantor agrees, upon request of Beneficiary, to furnish an
inventory of Personal Property (including the FF&E) owned by Grantor and subject
to this Deed of Trust and, upon request by Beneficiary, to execute any
supplements to this Deed of Trust, any separate security agreement, any
financing statements and any continuation statements in order to include
specifically said inventory of Personal Property or otherwise to perfect the
security interest granted hereby. Upon any Event of Default, Beneficiary shall
have all of the rights and remedies provided in said Code or otherwise provided
by law or by this Deed of Trust, including but not limited to the right to
require Grantor to assemble such Personal Property and make it available to
Beneficiary at a place to be designated by Beneficiary which is reasonably
convenient to both parties, the right to take possession of the Personal
Property with or without demand and with or without process of law and the right
to sell and dispose of the same and distribute the proceeds according to law.
The parties hereto agree that any requirement of reasonable notice shall be met
if Beneficiary sends such notice to Grantor at least ten (10) days prior to the
date of sale, disposition or other event giving rise to the required notice, and
that the proceeds of any disposition of any such Personal Property may be
applied by Beneficiary first to the reasonable expenses in connection therewith,
including reasonable Attorneys’ Fees and legal expenses incurred, and then to
payment of the Indebtedness. With respect to the Personal Property that has
become so attached to the Real Property that an interest therein arises under
the real property law of the State of Tennessee, this Deed of Trust shall also
constitute a financing statement and a fixture filing under the Tennessee
Uniform Commercial Code. Grantor is the record owner of the Real Property and
the addresses of Grantor and Beneficiary are as set forth on the first page of
this Deed of Trust. Grantor represents and warrants that it is a “registered
organization” organized under the laws of the State of Delaware. Grantor
covenants that it will not alter such registration without the prior written
consent of Beneficiary. Grantor further represents and warrants that its name is
exactly as set forth in the signature page of this Deed of Trust. Grantor also
covenants that its name shall not be altered without the prior written consent
of Beneficiary. Grantor hereby acknowledges and agrees that this Deed of Trust
is an authenticated record, and authorizes the filing of financing statements by
Beneficiary without the execution thereof by Grantor.

33. Right of Entry. Beneficiary and Beneficiary’s representatives may at all
times during normal business hours and with reasonable notice to Grantor and
Manager enter upon the Security and inspect the same, or cause it to be
inspected by agents, employees or independent contractors of Beneficiary, and
show the same to others, but Beneficiary shall not be obligated to make any such
entry or inspection. Notwithstanding the immediately preceding sentence,
Beneficiary shall give reasonable prior notice to Grantor of Beneficiary’s
intent to exercise its rights under this Section so long as no Event of Default
has occurred and is continuing.

34. Estoppel Certificate. Grantor, within fifteen (15) days after written
request from Beneficiary, will furnish a signed statement in writing, duly
acknowledged, of the amount then due or outstanding hereunder and whether or not
any offsets or defenses exist against the Indebtedness, and if so, specifying
such offsets and defenses. Upon request by Beneficiary, Grantor shall exercise
any right it may have to request an estoppel certificate from any or all of the
tenants on the Security within ten (10) days following Beneficiary’s request.

 

Page 39



--------------------------------------------------------------------------------

35. Annual Statements. Grantor will furnish Beneficiary with the following
financial statements and information, all of which reports will be in hard copy
and electronic format:

(a) within forty-five (45) days after the end of each calendar quarter, an
unaudited balance sheet and a statement of revenues and expenses for the Real
Property for such quarter and year-to-date

(b) within ninety (90) days after the end of each calendar year, (a) a reviewed
balance sheet and (b) a statement of revenues and expenses for the Real Property
and Grantor, certified as true and correct by the chief financial officer of the
general partner of Grantor;

(c) Within ninety (90) days after the end of each calendar year, annual capital
expenditure summaries for the Real Property; and

(d) Such other financial information as Beneficiary may reasonably request in
writing.

In addition to the regularly scheduled reports required above, Grantor agrees to
provide Beneficiary within five (5) Business Days after a written request
therefor, a balance sheet and year-to-date operating statements for the Real
Property certified by the chief financial officer of the general partner of
Grantor. Grantor also agrees to reasonably cooperate with Beneficiary and
Beneficiary’s loan servicer in providing information and access to the Real
Property in connection with the annual inspection of the Real Property, or such
other inspections as Beneficiary may reasonably require.

Notwithstanding the provisions of subsection (a) above, Beneficiary agrees that
subsection (a) above shall be waived by Beneficiary, provided that Beneficiary
shall retain the right, in its sole discretion and any time and from time to
reinstate the requirements of subsection (a) by written notice to Grantor,
effective upon receipt by Grantor of such notice.

Grantor acknowledges that Beneficiary may sell, transfer or assign the Loan, or
any interest therein (whether by sale of the entire Loan, the issuance of
participation certificates in private unrated transactions, or in connection
with a securitization of the Loan individually or as part of a pool of loans in
a public or private rated transaction, or otherwise). In connection therewith,
Grantor agrees that Beneficiary shall be entitled to disclose, as Beneficiary
may deem necessary or desirable, to any and all investors, purchasers,
transferees, servicers, participants, investors, rating agencies or
organizations maintaining databases on the underwriting and performance of
commercial mortgage loans, all documents and information which Beneficiary has
or may hereafter acquire relating to the Loan, whether furnished by Grantor or
any guarantor or indemnitor.

If Grantor omits to prepare and deliver promptly any report required by this
Section, and such failure continues for thirty (30) days after written notice
thereof, Beneficiary may elect, in addition to exercising any remedy for an
Event of Default as provided for in this Deed of Trust, to make an audit of all
books and records of Grantor and its beneficial owners (but excluding Highland
Hospitality Corporation), including their bank accounts, which in any way
pertain to the Security, and to prepare the statement or statements which
Grantor failed to

 

Page 40



--------------------------------------------------------------------------------

procure and deliver. Such audit shall be made and such statements shall be
prepared by an independent certified public accountant to be selected by
Beneficiary. Grantor shall pay all expenses of the audit and other services,
which expenses shall be secured hereby as part of the Indebtedness and shall be
immediately due and payable with interest thereon at the Default Rate.

Beneficiary shall afford any information received pursuant to this Section 35
the same degree of confidentiality that Beneficiary affords similar information
proprietary to Beneficiary; provided, however, that Beneficiary does not in any
way warrant or represent that such information received from Grantor will remain
confidential, and, provided further, that Beneficiary shall have the
unconditional right to disclose, as necessary, any such information in the event
Beneficiary sells, transfers, conveys, or assigns this Deed of Trust or any
portion of the Indebtedness.

36. Rights Cumulative. Each right and remedy of Beneficiary under this Deed of
Trust, the Note and the other Loan Documents, shall be in addition to every
other right and remedy of Beneficiary and such rights and remedies may be
enforced separately, successively and in any combination and order.

37. Subrogation. To the extent that proceeds of the Indebtedness are used to pay
any outstanding lien, charge or encumbrance affecting the Security, and such
proceeds have been advanced by Beneficiary at Grantor’s request, Beneficiary
shall be subrogated to all rights, interest and liens owned or held by any owner
or holder of such outstanding liens, charges and encumbrances, irrespective of
whether such liens, charges or encumbrances are released of record; provided,
however, that the terms and provisions hereof shall govern the rights and
remedies of Beneficiary and shall supersede the terms, provisions, rights, and
remedies under the lien or liens to which Beneficiary is subrogated hereunder.

38. No Waiver. Any failure by Beneficiary to insist upon the strict performance
by Grantor of any of the terms and provisions hereof shall not be deemed to be a
waiver of any of the terms and provisions hereof, and Beneficiary,
notwithstanding any such failure, shall have the right thereafter to insist upon
the strict performance by Grantor of any and all of the terms and provisions
hereof to be performed by Grantor.

39. Deed of Trust Extension. The lien hereof shall remain in full force and
effect during any postponement or extension of the time of payment of the
Indebtedness, or of any part thereof, and any number of extensions or
modifications hereof, or any additional notes taken by Beneficiary, shall not
affect the lien hereof or the liability of Grantor or of any subsequent obligor
to pay the Indebtedness unless and until such lien or liability be expressly
released in writing by Beneficiary.

40. Indemnification. Grantor shall indemnify and hold Beneficiary harmless from
and against all obligations, liabilities, losses, costs, expenses, fines,
penalties or damages (including Attorneys’ Fees) which Beneficiary may incur by
reason of this Deed of Trust or with regard to the Security prior to such time
as Beneficiary takes actual physical possession of and manages and operates the
Real Property after an Event of Default, except for such claims that are caused
by the gross negligence or willful misconduct of Beneficiary or the escrow
holder under any escrow agreements controlled by Beneficiary; provided, however,
that such obligation to

 

Page 41



--------------------------------------------------------------------------------

indemnify and hold Beneficiary harmless shall not apply to the extent that such
obligations, liabilities, losses, costs, expenses, fines, penalties or damages
arise after (i) any transfer of the Real Property by foreclosure under this Deed
of Trust or by a deed-in-lieu thereof, (ii) the repayment of the Loan in full,
and/or (iii) the release of the lien of the Deed of Trust from the Real
Property. Grantor shall defend Beneficiary against any claim or litigation
involving Beneficiary for the same, and should Beneficiary incur such
obligation, liability, loss, cost, expense, fine, penalty or damage, then
Grantor shall reimburse Beneficiary upon demand. Any amount payable to
Beneficiary under this provision shall be secured hereby and, if not paid within
five (5) days following demand therefor, shall bear interest at the Default
Rate.

41. Non-recourse. Except as provided in this Section 41 and in Section 16 of the
Note, notwithstanding anything else to the contrary contained herein or in any
of the other Loan Documents, no judgment for the repayment of the indebtedness
evidenced by the Note or in any action to foreclose this Deed of Trust or to
collect any amount payable under the Note or the other Loan Documents or for the
performance or discharge of any covenants, obligations or undertakings of
Grantor will be satisfied out of the personal assets of Grantor or of any
holders of beneficial interest in Grantor. Beneficiary’s sole recourse for such
judgment(s) shall be against the Real Property and other collateral as provided
pursuant to this Deed of Trust and any of the other Loan Documents. The
foregoing limitation on liability shall not apply, and Grantor shall be
personally liable, for all damages and losses incurred by Beneficiary and any
equitable relief as a court may award for the following acts or omissions, to
the extent described:

 

Act or Omission

       

Liability

(i)   Grantor misapplies any Condemnation (defined in Section 9 of this Deed of
Trust) awards or insurance proceeds attributable to the Real Property,       To
the extent of such misapplication; (ii)   Grantor misapplies any security
deposits or reserves attributable to the Real Property,       To the extent of
such misapplication; (iii)   Grantor collects rents in advance in violation of
any covenant under the Loan Documents,       To the extent of such rents
collected in advance; (iv)   Grantor commits any fraud, misrepresentation or
waste,       To the extent of any remedies available at law or in equity; (v)  
Gross revenues from the Real Property are sufficient to pay any portion of the
indebtedness, operating and maintenance expenses, insurance premiums deposits
into a reserve or escrow account, or other sums required by the Loan Documents,
and Grantor fails to make such payments or deposits when due,       To the
extent of any funds diverted from such payments or expenses (during the twelve
(12) months prior to Beneficiary’s notice of acceleration through the date
Beneficiary takes title to the Real Property);

 

Page 42



--------------------------------------------------------------------------------

Act or Omission

       

Liability

(vi)   Grantor enters into any guarantee and/or indemnification agreement(s), as
may be required under this Deed of Trust,       As provided in such guarantee or
indemnification; (vii)   Grantor fails to pay Real Estate Taxes and other
Impositions which are a lien against the Real Property during the period of
Grantor’s ownership,       To the extent of any unpaid Real Estate Taxes and
other Impositions, and any additional interest, penalties or other charges
assessed as a result of such non-payment; provided, however, to the extent
Grantor makes escrow deposits for Real Estate taxes under the Tax Escrow
Agreement or under Section 5 hereof, Grantor shall have not liability for
nonpayment of such Real Estate Taxes, to the extent of such escrowed funds.
(viii)   Grantor fails to maintain the levels, coverages and maximum deductibles
of insurance required under the Loan Documents, to the extent that a casualty or
liability occurs or arises and insurance proceeds would have been available had
such insurance been maintained.       In the amount of the loss incurred as the
result of such uninsured casualty or uninsured liability.

There shall be no limitation on Grantor’s personal liability under, nor on the
exercise of any of Beneficiary’s rights under, any indemnity from Grantor to
Beneficiary, including without limitation the Environmental Indemnification
Agreement and that certain Non-Recourse Exceptions Guaranty by Borrower and HHLP
(the “Non-Recourse Exceptions Guaranty”), except as may be expressly set forth
in the terms of the Environmental Indemnification Agreement and the Non-Recourse
Exceptions Guaranty.

42. Attorneys’ Fees. Any reference to “Attorney Fees”, “Attorneys’ Fees”, or
“Attorney’s Fees” in this document includes but is not limited to both the
reasonable fees, charges and costs incurred by Beneficiary through Beneficiary’s
retention of outside legal counsel and the allocable reasonable fees, costs and
charges for services rendered by

 

Page 43



--------------------------------------------------------------------------------

Beneficiary’s in-house counsel. Any reference to “Attorney Fees”, “Attorneys’
Fees”, or “Attorney’s Fees” shall also include but not be limited to those
reasonable attorneys or legal fees, costs and charges incurred by Beneficiary in
the collection of any Indebtedness, the enforcement of any obligations
hereunder, the protection of the Security, the appointment of a receiver as
permitted hereunder, the foreclosure of this Deed of Trust, the sale of the
Security, the defense of actions arising hereunder and the collection,
protection or setoff of any claim the Beneficiary may have in a proceeding under
Title 11, United States Code, or any state bankruptcy or insolvency statute.
Attorneys’ Fees provided for hereunder shall accrue whether or not Beneficiary
has provided notice of default or of an intention to exercise its remedies for
such default.

43. Administrative Fees. Beneficiary shall have the right to charge reasonable
administrative fees during the Term of the Note as Beneficiary may determine,
its reasonable discretion, in connection with any servicing requests made by
Grantor requiring Beneficiary’s evaluation, preparation and processing of any
such requests not to exceed $5,000.00 in any one matter. Administrative fees
shall not be charged for routine servicing matters contemplated by the Loan
Documents including, without limitation: processing payments; processing
insurance and UCC continuation documentation; processing escrow draws; review of
tenant leases, subordination non-disturbance and attornment agreements and
tenant estoppels on standard forms approved by Beneficiary without material
modifications. Such administrative fees shall apply to requests for matters not
permitted or contemplated by the Loan Documents, including, without limitation
requests for transfers or assignments, requests for partial releases; requests
for review of new easements and loan modifications and to requests, which while
contemplated by the Loan Documents, because of the nature of the request, will
require significantly more time than an institutional lender, acting reasonably,
would contemplate for such request (including without limitation, requests for
the approval of tenant leases, tenant estoppels and tenant subordination,
non-disturbance and attornment agreements which contain material differences
from Beneficiary’s standard forms). Beneficiary shall also be entitled to
reimbursement for professional fees it incurs for such administration, including
without limitation, those of architects, engineers and Attorneys’ Fees, provided
that Beneficiary shall be entitled to reimbursement of Attorneys’ Fees for
either in-house counsel or outside counsel, but not both.

44. Reserves For Replacements. Upon termination of the Management Agreement by
Manager or Operating Tenant for any reason, and the subsequent failure of
Borrower or Operating Tenant to enter into an Approved Replacement Agreement (as
defined in the FF&E Reserve Escrow Agreement defined below) within the Cure
Period (as defined in the FF&E Reserve Escrow Agreement), Grantor shall commence
making monthly deposits pursuant to the terms and conditions of that certain
FF&E Reserve Escrow and Security Agreement of even date herewith by and among
Grantor, Beneficiary and Midland Loan Services, Inc., a Delaware corporation, as
Escrow Holder (the “FF&E Reserve Escrow Agreement”) for the purpose of
establishing a reserve for replacement for furnishings, fixtures and equipment.
Grantor shall be authorized to withdraw funds (to the extent such funds are
available and so long as there is no default under any of the Loan Documents),
pursuant to the terms of the FF&E Reserve Escrow Agreement, as of the date
hereof.

45. Protection of Security; Costs and Expenses. Grantor shall appear in and
defend any action or proceeding purporting to affect the security hereof or the
rights or powers of

 

Page 44



--------------------------------------------------------------------------------

Beneficiary or Trustee, and shall pay all costs and expenses, including without
limitation cost of evidence of title and reasonable Attorneys’ Fees, in any such
action or proceeding in which Beneficiary or Trustee may appear, and in any suit
brought by Beneficiary to foreclose this Deed of Trust or to enforce or
establish any other rights or remedies of Beneficiary hereunder. If Grantor
fails to perform any of the covenants or agreements contained in this Deed of
Trust within any applicable notice and cure periods provided for in this Deed of
Trust, or if any action or proceeding is commenced which affects Beneficiary’s
or Trustee’s interest in the Security or any part thereof, including, but not
limited to, eminent domain, code enforcement, or proceedings of any nature
whatsoever under any federal or state law, whether now existing or hereafter
enacted or amended, relating to bankruptcy, insolvency, arrangement,
reorganization or other form of debtor relief, or to a decedent, then after
compliance with the applicable notice and cure provisions provided for in this
Deed of Trust, Beneficiary or Trustee may, but without obligation to do so and
without further notice to or demand upon Grantor and without releasing Grantor
from any obligation hereunder, make such appearances, disburse such sums and
take such action as Beneficiary or Trustee deems necessary or appropriate to
protect Beneficiary’s or Trustee’s interest, including, but not limited to,
disbursement of reasonable Attorneys’ Fees, entry upon the Security to make
repairs or take other action to protect the security hereof, and payment,
purchase, contest or compromise of any encumbrance, charge or lien which in the
judgment of Beneficiary or Trustee appears to be prior or superior hereto.
Grantor further agrees to pay all reasonable expenses of Beneficiary and Trustee
(including without limitation Attorney’s Fees and disbursements) (i) incident to
the protection of the rights of Beneficiary and Trustee hereunder and the
protection and preservation of the Security, or (ii) incident to the enforcement
or collection of payment of the Indebtedness, whether by judicial or
non-judicial proceedings, or in connection with any bankruptcy, insolvency,
arrangement, reorganization or other debtor relief proceeding of Grantor, or
otherwise, or (iii) in connection with any trustee’s sale guaranty or other
title insurance coverage ordered in connection with any foreclosure proceedings
hereunder. Grantor also agrees to pay all taxes (except federal and state income
taxes) and other governmental charges or impositions imposed by any governmental
authority on Beneficiary or Trustee by reason of their interest in the Loan
Documents. Any amounts disbursed by Beneficiary pursuant to this Section 45
shall be additional indebtedness of Grantor secured by the Loan Documents as of
the date of disbursement and shall bear interest at the Default Rate. All such
amounts shall be payable by Grantor immediately without demand. Nothing
contained in this Section shall be construed to require Beneficiary or Trustee
to incur any expense, make any appearance, or take any other action.

46. Notices. Any notice, demand, request, statement or consent made hereunder
shall be in writing, signed by the party giving such notice, request, demand,
statement, or consent, and shall be deemed to have been properly given when
either delivered personally, delivered to a reputable overnight delivery service
providing a receipt or deposited in the United States mail, postage prepaid and
registered or certified return receipt requested, at the address set forth
below, or at such other address within the continental United States of America
as may have theretofore have been designed in writing. The effective date of any
notice given as aforesaid shall be the date of personal service, one
(1) Business Day after delivery to such overnight delivery service, or three
(3) Business Days after being deposited in the United States Mail, whichever is
applicable. For purposes hereof, the addresses are as follows:

 

Page 45



--------------------------------------------------------------------------------

If to Beneficiary:    Connecticut General Life Insurance Company    c/o CIGNA
Realty Investors    280 Trumbull Street    Hartford, Connecticut 06103    Attn:
Debt Asset Management, H-11G with a copy to:    CIGNA Corporation    280
Trumbull Street    Hartford, Connecticut 06103    Attn: Real Estate Law, H-16C
If to Grantor:    HH Nashville LLC and    c/o Highland Hospitality Corporation
   8405 Greensboro Drive, Suite 500    McLean, Virginia 22102    Attention:
General Counsel

with a courtesy

copy to:

   Highland Hospitality Corporation    8405 Greensboro Drive, Suite 500   
McLean, Virginia 22102    Attention: Chief Financial Officer

Notwithstanding the foregoing agreement to provide a courtesy copy to HHLP, such
copy shall be a courtesy copy only, and failure to provide such courtesy copy
shall have absolutely no effect or entitle Grantor to any remedy whatsoever. Any
notice duly given to Grantor shall be effective whether or not the courtesy copy
was given to HHLP.

47. Reconveyance. Upon the payment in full of all sums secured by this Deed of
Trust and the performance of all other monetary and nonmonetary obligations of
Grantor hereunder, under the other Loan Documents, Beneficiary shall request
Trustee to reconvey the Security and shall surrender this Deed of Trust and all
notes evidencing indebtedness secured by this Deed of Trust to Trustee. Upon
payment of its fees and any other sums owing to it under this Deed of Trust,
Trustee shall reconvey the Security without warranty to the person or persons
legally entitled thereto. Such person or persons shall pay all costs of
recordation, if any. The recitals in such reconveyance of any matters or facts
shall be conclusive proof of the truthfulness thereof. The grantee in such
reconveyance may be described as “the person or persons legally entitled
thereto”. Five (5) years after issuance of such fully reconveyance, Trustee may
destroy said notes and this Deed of Trust unless otherwise directed by
Beneficiary.

48. Applicable Law. The provisions hereof shall be construed in accordance with
the laws of the State of Tennessee, without giving effect to any principles of
conflicts of laws.

49. Substitution of Trustee. Beneficiary may remove Trustee at any time or from
time to time for any reason (with or without cause) and appoint a successor
trustee, and upon such appointment, all powers, rights, duties and authority of
Trustee, as aforesaid, shall thereupon become vested in such successor. Such
substitute trustee shall be appointed by written

 

Page 46



--------------------------------------------------------------------------------

instrument duly recorded in the county or counties where the Security covered
hereby is located, which appointment may be executed by any authorized agent of
Beneficiary or in any other manner permitted by applicable law. The necessity of
the Trustee making oath, filing inventory, or giving bond is waived.

50. Invalidity. If any provision of this Deed of Trust shall be held invalid or
unenforceable, the same shall not affect in any respect whatsoever the validity
of the remainder of this Deed of Trust, except that if such provision relates to
the payment of principal or interest, then the Beneficiary may, at its option,
declare the Indebtedness due and payable upon one hundred (120) days prior
written notice to Grantor and, provided there exists no Event of Default
hereunder, without prepayment fee.

51. Captions. The captions in this instrument are inserted only as a matter of
convenience and for reference, and are not and shall not be deemed to be any
part hereof.

52. Modifications. This Deed of Trust may not be changed or terminated except in
writing signed by both parties. No provision of this Deed of Trust or the other
Loan documents may be waived except by a waiver in writing signed by the party
against which the waiver is asserted. The provisions of this Deed of Trust shall
extend and be applicable to all renewals, amendments, extensions,
consolidations, and modifications of the other Loan Documents, and any and all
references herein to the Loan Documents shall be deemed to include any such
renewals, amendments, extensions, consolidations or modifications thereof.

53. Bind and Inure. The provisions of this Deed of Trust shall be binding on the
Grantor and its heirs, successors and assigns, and any subsequent owners of the
Security. The covenants of Grantor herein shall run with the land, and this Deed
of Trust and all of the covenants herein contained shall inure to the benefit of
the Beneficiary, its successors and assigns.

54. Replacement of Note. Upon receipt of evidence reasonably satisfactory to
Grantor of the loss, theft, destruction or mutilation of the Note, and in the
case of any such loss, theft or destruction, upon delivery of an indemnity
agreement reasonably satisfactory to Grantor or, in the case of any such
mutilation, upon surrender and cancellation of the Note, Grantor will execute
and deliver, in lieu thereof, a replacement Note, identical in form and
substance to the Note and dated as of the date of the Note and upon such
execution and delivery all references in this Deed of Trust to the Note shall be
deemed to refer to such replacement Note.

55. Time of the Essence. Time is of the essence with respect to each and every
covenant, agreement and obligation of Grantor under this Deed of Trust, the Note
and any of the other Loan Documents.

56. Business Day. The terms “Business Day” and “Business Days” as used in this
Deed of Trust shall mean any calendar day other than a Saturday, a Sunday or a
federal holiday on which the U.S. Postal Service’s offices are closed for
business in one or more of McLean, Virginia; Hartford, Connecticut or Nashville,
Tennessee.

57. [Omitted]

 

Page 47



--------------------------------------------------------------------------------

58. Authority of Beneficiary. As Operating Tenant is not a maker of the Note,
Operating Tenant hereby authorizes Beneficiary to perform any of the following
acts at any time and from time to time, all without notice to Operating Tenant
and without affecting Beneficiary’s rights or Operating Tenant’s obligations
under this Deed of Trust: (i) alter any terms of the Loan Documents, including
renewing, compromising, extending or accelerating, or otherwise changing the
time for payment of, or increasing or decreasing the rate of interest under, the
Note, (ii) take and hold security for the Loan Documents, accept additional or
substituted security for the Loan Documents, and subordinate, exchange, enforce,
waive, release, compromise, fail to perfect, sell or otherwise dispose of any
such security, (iii) apply any security now or later held for the Loan Documents
in any order that Beneficiary in its sole discretion may choose, and direct the
order and manner of any sale of all or any part of it and bid at any such sale,
(iv) release any obligor under the Note or any of the other Loan Documents,
including without limitation Borrower (each an “Obligor”) of its liability under
any Loan Document, and/or (v) substitute, add or release any one or more
guarantors or endorsers of the Loan Documents.

59. Waivers of Operating Tenant. Operating Tenant absolutely, unconditionally,
knowingly, and expressly waives:

(a) (1) notice of acceptance hereof; (2) notice of any loans or other financial
accommodations made or extended under this Deed of Trust and the Loan Documents
to which it is a party or the creation or existence of any Indebtedness;
(3) notice of the amount of the Indebtedness, subject, however, to the Operating
Tenant’s right to make inquiry of the Beneficiary to ascertain the amount of the
Indebtedness at any reasonable time; (4) notice of any adverse change in the
financial condition of any Obligor or of any other fact that might increase
Operating Tenant’s risk hereunder; (5) notice of presentment for payment,
demand, protest, and notice thereof as to any instruments among the Loan
Documents to which the Operating Tenant is a party; (6) notice of any Event of
Default; and (7) all other notices (except if such notice is specifically
required to be given to Operating Tenant hereunder or under the Loan Documents
to which the Operating Tenant is a party) and demands to which Operating Tenant
might otherwise be entitled.

(b) its right to require the Beneficiary to institute suit against, or to
exhaust any rights and remedies which the Beneficiary has or may have against,
any Obligor or any third party, or against any collateral for the Indebtedness
provided by any Obligor or any third party. Operating Tenant further waives any
defense arising by reason of any disability or other defense (other than the
defense that the Indebtedness shall have been fully and finally performed and
indefeasibly paid) of any Obligor or by reason of the cessation from any cause
whatsoever of the liability of any Obligor in respect thereof.

(c) (1) any rights to assert against Beneficiary any defense (legal or
equitable), set-off, counterclaim, or claim which the Operating Tenant may now
or at any time hereafter have against any Obligor or any other party liable to
the Beneficiary; (2) any defense, set-off, counterclaim, or claim, of any kind
or nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Indebtedness or any
security therefor; (3) any defense the Operating Tenant has to performance
hereunder, or otherwise, arising by reason of: the impairment

 

Page 48



--------------------------------------------------------------------------------

or suspension of the Beneficiary’s rights or remedies against any Obligor; the
alteration by the Beneficiary of the Indebtedness; any discharge of any
Obligor’s obligations to the Beneficiary by operation of law as a result of the
Beneficiary’s intervention or omission; or the acceptance by the Beneficiary of
anything in partial satisfaction of the Indebtedness; and (4) the benefit of any
statute of limitations affecting Grantor’s liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Indebtedness shall similarly operate to
defer or delay the operation of such statute of limitations applicable to
Grantor’s liability hereunder.

(d) Operating Tenant absolutely, unconditionally, knowingly, and expressly
waives any defense arising by reason of or deriving from (i) any claim or
defense based upon an election of remedies by any Beneficiary including any
defense based upon an election of remedies by the Beneficiary under the laws of
the State of Tennessee or any other jurisdiction; or (ii) any election by any
Beneficiary under Section 1111(b) of the Bankruptcy Code to limit the amount of,
or any collateral securing, its claim against an Obligor.

Beneficiary may elect, in its sole discretion, upon the occurrence of an Event
of Default to foreclose this Deed of Trust in any manner permitted by law,
without diminishing or affecting the liability of Operating Tenant hereunder
except to the extent the Indebtedness is repaid with the proceeds of such
foreclosure. The Operating Tenant is hereby relinquishing a defense to the
enforceability of this Deed of Trust and the Loan Documents to which Operating
Tenant is a party and hereby waives any right to assert against the Beneficiary
any defense to the enforcement of this Deed of Trust and the Loan Documents to
which Operating Tenant is a party, whether denominated “estoppel” or otherwise.
Operating Tenant understands that the effect of the foregoing waiver may be that
Operating Tenant may have liability hereunder for amounts with respect to which
Operating Tenant may be left without rights of subrogation, reimbursement,
contribution, or indemnity against any Obligor or other guarantors or sureties.

(e) Operating Tenant hereby absolutely, unconditionally, knowingly, and
expressly waives: (i) any right of subrogation such Operating Tenant has or may
have as against any Obligor with respect to the Indebtedness; (ii) any right to
proceed against any Obligor or any other person or entity, now or hereafter, for
contribution, indemnity, reimbursement, or any other suretyship rights and
claims, whether direct or indirect, liquidated or contingent, whether arising
under express or implied contract or by operation of law, which such Operating
Tenant may now have or hereafter have as against any Obligor with respect to the
Indebtedness; and (iii) any right to proceed or seek recourse against or with
respect to any property or asset of any Obligor.

Notwithstanding anything to the contrary in this Deed of Trust, except with
respect to the obligations of Grantor set forth in Sections 4 (Impositions), 7
(Insurance), 41 (Non-recourse), and this Section 59 (Waivers of Operating
Tenant), for all purposes Operating Tenant shall not have any responsibility to
perform or provide any obligation, covenant, representation or warranty under
this Deed of Trust, except and only to the extent Beneficiary has accelerated
the obligations secured by the Deed of Trust and Beneficiary reasonably
determines that Operating Tenant’s performance of any such excluded obligation
or covenant is

 

Page 49



--------------------------------------------------------------------------------

required in order for Beneficiary to realize upon all or any portion of the
Security. Operating Tenant’s obligations under Section 41 shall be limited to
acts or omissions which arise in connection with Operating Tenant’s duties under
the Operating Lease. So long as no Event of Default shall have occurred and be
continuing, nothing contained in this Section shall be construed so as to
negatively affect Highland Hospitality Corporation’s continued qualification as
a real estate investment trust under the Internal Revenue Code.

Except as approved by Beneficiary in writing, Operating Tenant further agrees
that it does not now and will not in the future operate any other hotels or
similar projects whether under agreements similar to the Operating Lease or
otherwise.

60. Obligor’s Financial Condition. Operating Tenant assumes full responsibility
for keeping informed of Obligor’s financial condition and business operations
and all other circumstances affecting Obligor’s ability to pay and perform its
obligations to Beneficiary, and agrees that Beneficiary shall have no duty to
disclose to Operating Tenant any information which Beneficiary may receive about
Obligor’s financial condition, business operations or any other circumstances
bearing on Obligor’s ability to perform.

61. [Omitted]

62. Fixture Filing. Upon its recording in the Davidson County Register’s Office,
this Deed of Trust shall be effective as a financing statement filed as a
fixture filing under the Uniform Commercial Code of the State of Tennessee. In
addition, a carbon, photographic or other reproduced copy of this Deed of Trust
and/or any financing statement relating hereto shall be sufficient for filing
and/or recording as a financing statement. The filing of any other financing
statement relating to any collateral, rights or interest described herein shall
not be construed to diminish any right or priority hereunder.

63. [Omitted]

64. Continuing Enforcement of Deed of Trust. If, after receipt of any payment of
all or any part of the obligations under the Note, this Deed of Trust, and the
other Loan Documents, Lender is compelled or agrees, for settlement purposes, to
surrender such payment to any Person for any reason (including, without
limitation, a determination that such payment is void or voidable as a
preference or fraudulent conveyance, an impermissible setoff, or a diversion of
trust funds), then this Deed of Trust and the other Loan Documents shall
continue in full force and effect, and Grantor shall be liable for, and shall
indemnify, defend and hold harmless Lender with respect to the full amount so
surrendered. The provisions of this Section shall survive the cancellation or
discharge of this Deed of Trust and shall remain effective notwithstanding the
payment of the obligations, under the Note, this Deed of Trust and the other
Loan Documents, the cancellation of the Note, the release of any security
interest, lien or encumbrance securing the obligations under the Note, this Deed
of Trust and the other Loan Documents, or any other action which Lender may have
taken in reliance upon its receipt of such payment. Any cancellation, release or
other such action by Lender shall be deemed to have been conditioned upon any
payment of the obligations under the Note, this Deed of Trust and the other Loan
Documents, having become final and irrevocable.

 

Page 50



--------------------------------------------------------------------------------

65. [Omitted]

66. Property Street Address. The street address of the Property is 611 Commerce
Street, Nashville, Tennessee.

67. Receipt of Copy. Grantor hereby acknowledges receipt of a true copy of this
Deed of Trust without charge.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

Page 51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has duly executed this Deed of Trust as a sealed
instrument on the day and year first above written.

 

GRANTOR:

HH NASHVILLE LLC,

a Delaware limited liability company

By:  

/s/ Douglas W. Vicari

Name:   Douglas W. Vicari Title:   Vice President OPERATING TENANT:

HHC TRS NASHVILLE LLC,

a Delaware limited liability company

By:  

/s/ Douglas W. Vicari

Name:   Douglas W. Vicari Title:   Vice President

Signature Page to Leasehold Deed of Trust and Security Agreement



--------------------------------------------------------------------------------

STATE OF Maryland

COUNTY OF Montgomery

Personally appeared before me, Sharon Rowe, a Notary Public in and for said
State and County duly commissioned and qualified, Douglas W. Vicari, with whom I
am personally acquainted (or proved to me on the basis of satisfactory
evidence), and who, upon oath, acknowledged that he is a Vice President of HH
Nashville LLC, a Delaware limited liability company and is authorized by such
limited liability company, to execute this instrument on behalf of such limited
liability company.

WITNESS my hand, at office, this 9th day of March, 2006.

 

/s/ Sharon A. Rowe

Notary Public Name: Sharon A. Rowe Commission Expires: 10/01/08

 

STATE OF Maryland

COUNTY OF Montgomery

Personally appeared before me, Sharon Rowe, a Notary Public in and for said
State and County duly commissioned and qualified, Douglas W. Vicari, with whom I
am personally acquainted (or proved to me on the basis of satisfactory
evidence), and who, upon oath, acknowledged that he is the Vice President of HHC
TRS Nashville LLC, a Delaware limited liability company and is authorized by
such limited liability company, to execute this instrument on behalf of such
limited liability company.

WITNESS my hand, at office, this 9th day of March, 2006.

 

/s/ Sharon A. Rowe

Notary Public Name: Sharon A. Rowe Commission Expires: 10/01/08

Acknowledgment Page to Leasehold Deed of Trust and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT A

TO

LEASEHOLD DEED OF TRUST AND SECURITY AGREEMENT

Legal Description